Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 1 of 71 Page ID #:28




                    EXHIBIT B




                                  EXHIBIT B
                                   Page 8
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 2 of 71 Page ID #:29



                                         .,

        Jacob N. Whitehead, Esq. SBN 266123                                   ELECTRONICALLY Fl LED
    1   jacob@jnwpc.com                                                        Superior Court of California.,
        Nicole Jacobsen, Esq. SBN 211672                                            County of Orange
    2   nicole@jnwpc.com                                                       02/27/2019 at 12:21 :35 PM
        WHITEHEAD EMPLOYMENT LAW                                                CIHk of the Superior Cout1
    3   15615 Alton Pkwy, Suite 175                                            By Sarah Laose,Deputy Clerk
        Irvine, CA 92618
    4   Tel. (949) 936-4001
        Fax (949) 450-1588
    5

    6   Attorneys for Plaintiffs, SAMILLE ROBERT JOHNSON, MARIE C. LEACH,
        DARIUS BOYD, and HUSSAM ALJAWAD as individuals, and the Putative Class
    7

    8
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
    9
                         FOR THE COUNTY OF ORANGE - CIVIL COMPLEX CENTER
   10
        SAMILLE R. JOHNSON; MARIE C. LEACH,                   )       Case No.: 30-2019-01053847-CU-OE-CXC
   11     ARIUS BOYD and HUS SAM ALJA WAD as                  )
        individuals, on behalf of themselves, and on behalf   ~ ·      CLASS ACTION COMPLAINT
   12   all others similarly situated,                        ) 1. Disability Discrimination (Violation of
   13                                                         )    Gov't Code Section 12940 et seq.)
                    Plaintiffs,                               ~ i.   Age Discrimination (Violation of Gov't
   14                                                         )      Code Sections 12940; 12946)
   15                  vs.                                    ) 3. Failure to Accommodate (Violation of
          MAZON.COM SERVICES, INC., a Delaware             ~ Gov't Code Section 12940(m))
   16
        corporation; GOLDEN STATE FC LLC, a Delaware) 4. Failure to Engage in the Interactive
   17   limited liability company· and DOES 1- 50 inclusive) Process (Violation of Gov't Code Section
              .                  '               '         ) 12940 (n))
   18                 Defendants                              ~   5. Unlawful Retaliation (Violation of Gov't
                                                              )      Code Section 12940(h))
   19
                                                              ) 6. Wrongful Termination in Violation of
   20                                                         )    Public Policy
                                                              )
                                                              ) 7. Unlawful Business Practices (Violation of
   21                                                         )    Bus. & Prof. Code §17200, et seq.)
   22                                                         )
                                                              )      JURY TRIAL DEMANDED
   23                                                         ~   Assigned: Judge Randall J. Sherm an

   24                                                         ) Dept:        CX105
                                                              )
   25                                                         )
                                                              )
   26                                                         )
        t-------------------- )
   27

   28   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 1 _ _ _ _ _ _ _ _ _ _ _ _ __

                                              CLASS ACTION COMPLAINT




                                                EXHIBIT B
                                                 Page 9
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 3 of 71 Page ID #:30



                                        I(




    1          Plaintiffs, SAMILLE ROBERT JOHNSON ("Plaintiff Johnson"), MARIE C. LEACH,

    2   ("Plaintiff Leach") and DARIUS BOYD ("Plaintiff Boyd") and HUSSAM ALJAWAD ("Plaintiff

    3   Aljawad") (collectively as, "Plaintiffs"), on behalf of themselves and all others similarly situated

    4   allege as follows:
    5
                                                 I. INTRODUCTION
    6
            1. This is a Class Action, pursuant to Code of Civil Procedure section 382, on behalf of
    7
        Ph1intiffs, and all employees, including but not limited to, all non-exempt employees currently or
    8
        formerly employed by Amazon.com Services, Inc., a Delaware corporation and/or Golden State FC,
    9
        LLC a Delaware limited liability company. The non-exempt employees employed by or formerly
   10
        employed by Defendants within the State of California are hereinafter referred to individually as
   11
        "Class Members" and collectively as the "Class" or "Classes."
   12
           2. Upon information and belief, Defendants employ and have employed individuals in positions
   13
        as regular hourly-paid non-exempt employees, including positions in its fulfillment warehouse
   14

   15   centers. Any differences in job duties or activities as between different individuals are legally

   16   insignificant to the issues present by this action.

   17      3. Defendants have violated numerous provisions of California's Fair Employment and Housing

   18   Act (the "PEHA") including disability discrimination against an actual or perceived disability, age

   19   discrimination, failure to accommodate, failure to engage in the interactive process, as well as

   20   wrongful termination in violation of the public policy of the State of California.

   21      4. Plaintiffs also allege that these acts, constitute predicate unlawful and unfair business

   22   practices in violation of the California Unfair Competition Laws.

   23      5. Plaintiffs are informed and believe, and based thereon allege that Defendant currently

   24   employs, and during the relevant period has employed hundreds of employees in the State of
   25   California in hourly full time or part time, non-exempt positions.
   26

   27

   28   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 2 _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 10
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 4 of 71 Page ID #:31



                                       ·•


    1       6. The acts complained of herein occurred, occur and will occur at least in part within the time
    2   period from four (4) years preceding the filing of the Complaint, up to and through the time of trial
    3   for this matter.
    4       7.Plaintiffs, SAMILLE JOHNSON, MARIE C. LEACH, DARIUS BOYD and HUSSAM
    5   ALJAWAD bring this action as individuals on behalf of themselves and on behalf of all others
    6   similarly situated, and seek damages as permitted by applicable law, including compensatory and
    7   punitive damages, attorneys' fees, costs and expenses to redress Defendants' discriminatory
    8
        business policies, practices and/or procedures.
    9
                                            II. JURISDICTION AND VENUE
   10
            8. The Court has jurisdiction over Plaintiffs' and Class Members' claims pursuant to Business and
   11
        Professions Code sections 17200-17208, who also seek injunctive relief and restitution of ill-gotten
   12
        benefits arising from Defendant's unlawful business acts and practices under California Business and
   13
        Professions Code sections 17200-17208.
   14
            9. Venue is proper in this judicial district, pursuant to Code of Civil Procedure section 395.
   15
        Plaintiffs and those similarly situated are residents of California and worked for Defendants in
   16
        Orange County and other counties -in California. Defendants conduct business in Orange County and
   17
        the unlawful acts alleged herein have a direct effect on Plaintiffs and those similarly situated within
   18
        the State of California and within the County of Orange.
   19
                                   III. EXHAUSTION OF ADMINISTRATIVE REMEDIES
   20
            10. On March 30, 2018, Plaintiff Johnson timely filed a charge of discrimination with the
   21
        California Department of Fair Employment and Housing ("DFEH"). The DFEH issued a Right-To-
   22
        Sue Notice on March 30, 2018. On September 27, 2018, Marie C. Leach timely filed her complaint
   23
        with the California Department of Fair Employment and Housing and the DFEH issued a Right-to-
   24

   25   Sue-Notice on September 27, 2018. On October 1, 2018, Darius Boyd timely filed his complaint

   26   with the DFEH and the DFEH issued a Right-to-Sue Notice on October 1, 2018. On October 2, 2018

   27   Hussam Aljawad timely filed his complaint with the DFEH and the DFEH issue a Right-to-Sue

   28
        ------------------ 3 ---------------
                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 11
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 5 of 71 Page ID #:32




    1   Notice On October 1, 2018. Accordingly, Plaintiffs have each timely exhausted their administrative

    2   remedies. True and correct copies of Plaintiffs' Right-to-Sue Notices are attached to this complaint:
    3   for Samille Johnson as Exhibit A, for Marie C. Leach as Exhibit B, and for Darius Boyd, as Exhibit
    4   C, and for Hussam Aljawad, as Exhibit D, respectively.
    5                                             IV. THE PARTIES
    6      11. Plaintiff, SAMILLE JOHNSON was at all times relevant to this complaint an employee of
    7   Defendants. He is and was at all relevant times a resident of San Bernardino County, California. He
    8   was an employee working in Defendants' San Bernardino County warehouse fulfillment center
    9
        during the class period as a warehouse associate from March 1, 2017 to April 22, 2017. He will
   10
        serve as an adequate, typical and active participant and class representative for the proposed Class.
   11
           12. Plaintiff, MARIE C. LEACH was at all times relevant to this complaint an employee of
  ·12
        Defendants. She is an was at all relevant times a resident of Orange County, California. She was an
   13
        employee working in Defendants' Irvine, California warehouse fulfillment center during the class
   14
        period from November 21, 2017 to December 1, 2017. She will serve as an adequate, typical and
   15
        active participant and class representative for the proposed Class.
   16
           13. Plaintiff, DARIUS BOYD was at all times relevant to this complaint a resident of Riverside
   17
        County, California. He was an employee working as a warehouse associate in Defendants' Eastvale,
   18
        California warehouse fulfillment center in the County of Riverside, during the class period from May
   19
        3, 2018 to August 29, 2018. He will serve as an adequate, typical and active participant and class
   20
        representative for the proposed Class.
   21
            14. Plaintiff, HUSSAM ALJAWAD was at all times relevant to this complaint an employee of
   22
        Defendants. He was at all relevant times a resident of Orange County, California. He was an
   23
        employee working in Defendants' Irvine, California warehouse fulfillment center during the class
   24
        period from September 29, 2017 to October 5, 2017. He will serve as an adequate, typical and active
   25

   26   participant and class representative for the proposed Class.

   27

   28   ------------------ 4 ---------------
                                                 CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 12
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 6 of 71 Page ID #:33




            15. The Class Members were or are employed by Defendants as regular, non-exempt hourly

    2   employees during the Class Period and both worked and lived in the State of California.
    3       16. Defendant, Amazon.com Services, Inc. was a corporation organized under the laws of
    4   Delaware, and qualified to conduct business in the State of California, with its principal place of
    5   business located at 410 Terry Avenue North, Seattle, Washington, 98109.
    6       17. Defendant Amazon.com Services, Inc. maintains an online ecommerce storefront and is
    7   engaged in the provision of retail sales and distribution of consumer merchandise goods and services
    8
        of merchant partners, throughout the United States and in many parts of Europe.
    9
            18. Defendant, Golden State FC, LLC is a limited liability company organized under the laws
   10
        of Delaware and qualified to conduct business in the State of California, with its principal place of
   11
        business located at 410 Terry Avenue North, Seattle, Washington 98109.
   12
            19. Defendant, Golden State FC, LLC operates the inventory warehouse and fulfillment /
   13
        shipping centers, and in joint venture with Defendant, Amazon.com, Services, Inc. manages
   14
        Amazon's fulfillment and distribution services and out of which fulfillment and shipping centers,
   15
        Plaintiffs and thousands of employees are or were formerly employed, picking, sorting, packing and
   16
        shipping Amazon.com retail sales products.
   17
           20. Defendant, Amazon.com Services, Inc. handles the management of all business functions of
   18
        Amazon.com, including, but not limited to procurement, marketing, and managing the supply chain
   19
        infrastructure of its global ecommerce sales. Accordingly, upon information and belief, and
   20
        thereupon Plaintiffs allege that Defendant Golden State FC, LLC is an agent in fact for Defendant,
   21
        Amazon.com Services, Inc. and that Defendants are jointly and vicariously liable for the wrongful
   22
        conduct alleged herein.
   23
           21. The true names and capacities, whether individual, corporate, associate, or otherwise, of
   24

   25   defendants sued herein as DOES I through 50, inclusive, are currently unknown to Plaintiffs, who

   26   therefore sues defendants by such fictitious names under Code of Civil Procedure section 474.

   27

   28   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 5 _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 13
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 7 of 71 Page ID #:34




    1      22. Plaintiffs are informed and believe, and based thereon allege, that each of the Defendants

    2   designated herein as a DOE is legally responsible in some manner for the unlawful acts referred to

    3   herein. Plaintiffs will seek leave of court to amend this Complaint to reflect the true names and
    4   capacities of the Defendants designated hereinafter as DOES when such identities become known.
    5      23. Plaintiffs are informed and believe, and based thereon allege, that each Defendant acted in all
    6   respects pertinent to this action as the agent of the other Defendants, carried out a joint scheme,
    7   business plan or policy in all respects pertinent hereto. In doing the things alleged herein, each and
    8   every Defendant was acting within the course and scope of this agency relationship and was acting
    9   with the consent, permission and authorization of each of the remaining Defendants. All actions of
   10   each defendant alleged in the causes of action (into which this paragraph is incorporated by
   11   reference) were ratified and approved by the officers or managing agents of each of the other
   12   Defendants.
   13      24. Plaintiffs are informed and believe that at all times herein mentioned, each of the Defendants,
   14   including the fictitious Doe Defendants, was the representative, agent and/or employee of each of the
   15   remaining Defendants and in doing the things mentioned herein was acting with the consent, permission
   16
        and authorization of each of the remaining Defendants. All actions of each alleged in the causes of
   17
        action (into which this paragraph is incorporated by reference) were ratified and approved by the
   18
        officers or managing agents of every other.
   19
           25. The amount in controversy is in excess of the minimum jurisdiction of this court.
   20
                                           V. FACTUALBACKGROUND
   21
           26. Plaintiffs bring this action on behalf of all persons who either were employed by Defendants
   22
        in California (the "Class") and who were subject to the same or similar illegal policies and practices
   23
        as set forth herein during the Class Period.
   24
           27. During the Class Period, most of the employees who are/were hired by defendant begin as
   25
        temporary, part time or seasonal workers. They begin with a white badge, designating them as such
   26
        and the goal and objective of these new employees is to earn a blue badge, signifying permanent
   27

   28   ------------------ 6 ---------------
                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 14
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 8 of 71 Page ID #:35




        employment.     However, because of Defendants' various operational policies and practices alleged

    2   herein, injured or disabled workers are prohibited from achieving the coveted blue badge permanent
    3   employment status. The net effect of Defendants' policies and practices insure that only employees
    4   who are demonstrably strong, fit, who are not injured and not disabled and able to maintain
    5   Defendants' demanding production quotas, and who don't accrue "points" as described herein, are
    6   able to obtain a blue badge and permanent employment. Thus, the Plaintiffs and Class Members
    7   were/are consistently denied the same conditions and benefits and opportunities of employment as
    8   those employees who are not injured or who do not suffer from disabling medical condition or
    9
        impairment.
   10
           28. During the Class Period Defendants maintained a "points" policy. Unless or until an
   11
        employee has accrued their statutorily-entitled sick leave, pursuant to the "points" policy, other than a
   12
        one-time medical allowance waiver to keep a medical appointment, employees who are late or who
   13
        miss work are given a half point or a whole point. Depending on how long or how much work is
   14
        missed, the points are accorded on a sliding scale. At the point an employee accrues their maximum
   15
        allowable six points for missed hours or days of work, they are terminated.
   16
            29. Further, Defendants frequently fail to accommodate employees who are injured and on
   17
        medical leave because of light duty restrictions by their doctors, and due to the aforementioned points
   18
        .system are frequently and wrongfully terminated. They are very frequently terminated because the
   19
        personnel who are employed by Defendants and whose duties it is to process and track work-related
   20
        injury documentation, workers compensation claims, medical status reports and related leaves of
   21
        absence chronically forget, delay, or fail, and otherwise, altogether untimely fail to properly "code"
   22
        the employees medical leave status in the computer system. When an employee is not correctly
   23
        coded in the system, they continue to be wrongly accorded points pursuant to Defendants' point
   24
        policy described supra. Defendants' personnel who track the points are often unaware of any work-
   25

   26   related injury or workers compensation claim. Thus, based upon the improper, failed and/or delayed

   27   updating of proper coding in the system, such personnel issue points for missed hours and days of

   28   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 7 _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                               CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 15
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 9 of 71 Page ID #:36




    1   work which quickly add up. When they reach the six points for missed hours or days of work, the

    2   employee who is on medical leave, is then processed for termination, simply because the employee

    3   has not been properly coded. Defendants are highly aware that is occurring within their system and
    4   in their operatiops. Yet they place performance and production metrics above all other focus, and in
    5   so doing, perpetuate and facilitate many, many wrongful terminations of its injured employees.
    6      30. The chronic miscoding in the computer system is not as inadvertent as it first appears. When
    7   viewed on a systemic and chronic basis, it is obvious that these miscoding "errors," and "delays"
    8
        week over week, month over month, and year over year, resultantly and quite naturally, "thins the
    9
        herd" of Defendants' injured and disabled workers.
   10
           31. Further fostering the discrimination and wrongful termination of their employees who suffer
   11
        work-related injuries, is Defendants' reporting system for their department managers. Because of the
   12
        extreme focus on the Amazon brand and its notoriously market-driven production metrics, managers
   13
        and supervisors don't want injured employees on their teams, who are on a medical leave that will
   14
        consequently affect their daily, weekly and monthly production reports. Because of these various
   15
        policies of Defendants, it fosters a naturally, discriminatory attitude and creates incentive and a
   16
        motive in managers and supervisors to rid themselves - whenever and however possible of such
   17
        injured or disabled employees. Thus, managers and supervisors engage in practices, as alleged and
   18
        described further herein, to insure and fast-track the injured or disabled employees' path to
   19
        termination as well, which terminations were/are often documented as a "performance issue" for
   20
        failure to meet quotas and production metrics.
   21
            32. Therefore upon such information and belief, Plaintiffs' allege, Defendants have and continue
   22
        to violate the law by intentionally discriminating by and through their maintenance and manipulation
   23
        of policies, procedures and practices that chronically, systemically, and on an operational-whole-
   24
        basis work to such blatant detriment of its injured and disabled employees' and their legally-protected
   25

   26   rights to be accommodated and keep their jobs.

   27

   28   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 8 ________________

                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 16
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 10 of 71 Page ID #:37




    1       33. Any differences in job activities between Plaintiffs and the Class Members they seek to

    2   represent were and are legally insignificant to the issues presented by this action. The same policies,

    3   procedures, practices, trainings, manuals, and compensation plan were distributed to the Plaintiffs
    4   and each of the Class Members they seek to represent. As such, the policies, practices and
    5   procedures were and are uniformly applied to the entire Class, which means individual issues will not
    6   predominate, and in fact, all issues are systematically linked, related and common, both in terms of
    7   facts and law, for Plaintiffs and each of the members of the Class Members they seek to represent
    8   during the Class Period.
    9
            34. Plaintiffs further allege, upon knowledge as to themselves., and otherwise upon information and
   10
        belief, as follows:
   11
        Plaintiff, Samille R. Johnson's Experience Working at Defendants' Joint-Venture Fulfillment
   12
        Center
   13
            35. Plaintiff, SAMILLE JOHNSON was a 52-year-old male hired by Defendants' on March 1,
   14
        2017 and was employed as a full time, non-exempt employee as a warehouse packing associate at
   15
        Defendants' joint-venture fulfillment center in San Bernardino, California.
   16
            36. Plaintiff Johnson has medical disabilities (anxiety disorder, duodenitis, essential hypertension,
   17
        a left posterior subcapsular cataract, and hyperlipidemia) which he revealed on his employment
   18
        application. Defendants were thus aware of his disability.
   19
            37. During orientation, Plaintiff Johnson was advised by orientation management that his identity
   20
        could not be verified through eVerify. Plaintiff duly presented his California driver's license and
   21
        social security card identification so that they could verify his identity. When the orientation manager
   22
        returned with his ID, they said, "Okay, we know who you are," and handed Plaintiff Johnson a
   23
        document to sign that listed the "Sedgwick Claims Management" as Defendants' workers
   24
        compensation claims administrator. In 2013, Plaintiff had filed a workers compensation claim
   25
        through Sedgwick while working for a former employer. On information and belief, and thereupon
   26
        Plaintiff Johnson alleges that while verifying his identity, Defendants' discovered Plaintiff Johnson's
   27

   28   ------------------ 9 ----------------
                                               CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 17
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 11 of 71 Page ID #:38




        previously-filed workers' compensation claim on record with Sedgwick.

    2      3 8. Moreover, on information and belief and thereupon Plaintiff further alleges that while they
    3   were verifying his identity, Defendants also discovered that Plaintiff Johnson had previously worked
    4   at the exact same fulfillment facility in San Bernardino where he was now working, but that he had
    5   previously been placed at the fulfillment facility through SMX Staffing Management agency.
    6      39. Thereafter, within days of his hire, in an early bid to rid themselves of Plaintiff, Plaintiff was
    7   brought to Human Resources and threatened with termination for being absent four days in a row.
    8
        However, Plaintiff Johnson had not been absent and respectfully said so. He was sent back to his
    9
        supervisor Nathan Jenkins who checked the Employee Badge Terminal (which is utilized by
   10
        employees to gain access to the facility) and it was confirmed that Plaintiff Johnson was always on
   11
        time and had never been absent a single day.
   12
           40. At the fulfillment center, Defendants keep track of employee performance utilizing computer
   13
        software that tracks each employee's package production. The software is frequently known to be
   14
        clunky and inaccurate and is capable of being manipulated by management at will for corrections,
   15
        errors, equipment malfunctions or any other problems that may occur on the packing lines.
   16
           41. Two weeks after Plaintiff Johnson's hire date, on or about March 15, 2017, his immediate
   17
        supervisor, Nathan Jenkins gave him a write up, stating "associate needs to speed up when scanning
   18
        items." The target production quota was to package and scan at least 170 packages per hour. Plaintiff
   19
        Johnson told Mr. Jenkins that he had various medical disabilities that prevented,him from packing and
   20
        scanning as fast as younger associates, but that he was working as hard and fast as he possibly could.
   21
        Mr. Jenkins acknowledged that he was aware of Plaintiff Johnson's medical disabilities as he noted it
   22
        on the "Re-Train Results Form" he issued.
   23
           42. Defendants assigned Plaintiff to be "re-trained" with Mr. Barrazat who was to observe
   24
        Plaintiff Johnson's packaging techniques and provide him with tips on how to speed up his
   25

   26   production. On April 5, 2017, Plaintiff Johnson was provided with another write up for not

   27   "speeding up the process." Plaintiff Johnson also explained to his trainer, Mr. Barrazat, that he had

   28   - - - - - - - - - - - - - - - - - - 10 - - - - - - - - - - - - - - -

                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 18
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 12 of 71 Page ID #:39




    1   medical disabilities and assured him that he was working as fast as he could. Defendants approached

    2   Plaintiff Johnson's disability as a "training issue," foregoing any reasonable discussion or
    3   consideration to a reasonable accommodation, such as a reasonable adjustment to his production rate
    4   quota.
    5      43. Shortly thereafter, Plaintiff Johnson's immediate supervisor, Nathan Jenkins approached him
    6   and stated, "You should quit in order to be eligible for rehire," hinting that Plaintiff Johnson was
    7   slated to be soon terminated.
    8
           44. There were other positions available (e.g. restocking pack lines, replenishing boxes and tape
    9
        for the tape machines) that Plaintiff could have worked and with such a reasonable accommodation,
   10
        he could have performed the essential duties of his job. Instead, Plaintiff Johnson was the assigned to
   11
        binning, whereby an employee is required to place items into chutes for the line packers to pick,
   12
        which required an even greater production rate of 200 plus items per hour.
   13
           45. On April 12, 2017, Plaintiff Johnson was written up a third time for "low production rates."
   14
        Plaintiff Johnson spoke with another supervisor, Ryan, and was told "you have never hit your rates
   15
        and you will be terminated on next contact." Plaintiff Johnson had in fact hit the required production
   16
        rates multiple times and had documented proof, which he showed his supervisor, Ryan, according to
   17
        Golden State PC's posted Rate Progress Sheets, displayed on a bulletin board three times each day
   18
        for all employees to view.
   19
           46. Nevertheless, Plaintiff Johnson diligently attempted to work faster and injured his right hand
   20
        and forearm as a result. Plaintiff reported the injury to the employer plant hospital and asked for
   21
        some ice to relieve the swelling. He was told that unless he first filed a workers compensation claim
   22
        no ice could be administered. Plaintiff Johnson did not want to file a workers compensation claim.
   23

   24   He only wanted ice, so he returned to work, despite the painful swelling.

   25      47. Plaintiff Johnson was thereafter approached by Oggy, a supervisory assistant, who said to

   26   Plaintiff Johnson, "You're always busy and working, so why are your production rates low?" Mr.

   27   Johnson also informed Oggy of his medical disabilities, to which Oggy responded, "You should stop

   28 1~~~~~~~~~~~~~~~~~~- 11 ~~~~~~~~~~~~~~~
                                               CLASS ACTION COJ.\1PLAINT




                                                 EXHIBIT B
                                                  Page 19
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 13 of 71 Page ID #:40




    1   taking your medications and your rates will improve. "Plaintiff Johnson's medications did not affect
    2   his work performance and he informed Oggy that he could not just simply stop taking his
    3   medications. Clearly, Plaintiff Johnson was an otherwise qualified individual with a disability, who
    4   was capable of performing his duties with reasonable accommodation.
    5      48. Approximately one week after he injured his hand, Plaintiff Johnson reported to work wearing
    6   a medical brace on his injured right hand in the hopes that it would stabilize his thumb arm and hand
    7   as he attempted to work faster. Two hours later, he was brought by his supervisor, Ryan to Human
    8
        Resources and terminated.
    9
        Plaintiff, Marie C. Leach's Experience Working at Defendants' Joint-Venture Fulfillment
   10
        Center
   11
           49. Plaintiff, Marie C. Leach was a 68-year-old, full-time, non-exempt, seasonal employee
   12
        working as a Warehouse Picker Associate at Defendants' joint-venture fulfillment center in Irvine,
   13
        California.
   14
          . 50. Ms. Leach was employed from November 21, 2017 until her termination on December 1,
   15
        2017.
   16
           51. On December 1, 2017, Ms. Leach was working in a narrow aisle unloading bags of
   17
        merchandise from her cart and putting them on shelves, when another associate passed by with a
   18
        fully loaded cart, knocking his cart into hers. When he did so, a large heavy bag full of merchandise
   19
        on the top of her cart, toppled down, hitting her on the head, bounced down, hitting her on her neck
   20
        and shoulders.
   21
           52. Ms. Leach immediately advised her supervisor of the accident injury. A workers
   22
        compensation claim was filed and Ms. Leach was sent to see a doctor. An MRI confirmed that she
   23
        had sustained a torn tendon in her right shoulder. She was released by her doctor to return to work
   24
        with a work restriction of lifting no more than 15 pounds and no overhead lifting.
   25

   26      53. When Ms. Leach presented her doctor's note to her supervisor, her supervisor told her that

   27   they could not accommodate her, but offered no other alternatives.

   28   ~~~~~~~~~~~~~~~~~~ 12 ~~~~~~~~~~~~~~~

                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 20
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 14 of 71 Page ID #:41




    1       54. Ms. Leach asked if she could work as an associate in sorting, as this was the position for

    2   which she was supposed to have been originally hired, and the duties associated with sorting were
    3   tasks she would have been able to perform, even with her injuries. She was also declined this request
    4   for accommodation.
    5       55. That same day, Ms. Leach applied for another position as a flex dispatch (traffic director in
    6   the warehouse) as she had prior experience in that capacity, but she was also declined by Defendants
    7   for that position.
    8       56. At no time did Defendants' supervisors, managers or HR personnel discuss any kind of
    9
        reasonable accommodation with Ms. Leach, nor did they bother to engage in the interactive process.
   10
        They simply denied her requests for accommodation, barred her from applying for another position
   11
        and effectively barred her from returning to work.
   12
            57. Unquestionably, Ms. Leach's termination was motivated by the fact that she was an older
   13
        employee (68 years old) who had suffered an injury, who filed a workers compensation claim as a
   14
        result of her injury and who was now perceived as disabled, and who, because of her age and
   15
        disability was unable to work as fast as her younger, non-disabled counterparts and because she had
   16
        requested an accommodation.
   17
        Plaintiff, Darius Boyd's Experience Working at Defendants' Joint-Venture Fulfillment Center
   18
            58. Plaintiff, Darius Boyd, was a full-time, non-exempt, employee working as a Warehouse
   19
        Associate at Respondent Amazon, Inc.'s and Respondent Golden State FC, LLC's joint-venture
   20
        fulfillment center located at 5250 Goodman Road, Eastvale, California 91752 in the County of
   21
        Riverside. The Eastvale, California facility is dedicated to picking and packing larger packages and
   22
        containers for shipping.
   23
            59. Mr. Boyd was employed from May 3, 2018 to August 29, 2018.
   24
            60. On July 14, Mr. Boyd injured his back at work lifting heavy boxes. Because he was not able
   25

   26   to obtain an appointment to see a doctor until October 15, 2018, Defendants told him he could sit in

   27   their on-premises medical infirmary stretching and icing his back.

   28   ~~~~~~~~~~~~~~~~~~ 13 ~~~~~~~~~~~~~~~

                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 21
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 15 of 71 Page ID #:42




    1      61. After fourteen days, Defendants told Mr. Boyd he had to be able to return to his normal work

    2   duties without any more icing and stretching. Even though he had not yet seen his doctor and
    3   remained in a great deal of pain, Defendants told him that he must return to work regardless of his
    4   pain from his work-related injury.
    5      62. Mr. Boyd returned to his duties and worked to the very best of his abilities, but there were
    6   days when his pain was so severe that it was completely disabling. On such occasions, he sometimes
    7   could only make it through a half a day of work and then needed to go home to ice his back and rest.
    8
        By forcing Mr. Boyd to return to his normal duties without any accommodation, it was plain to
    9
        anyone, including Defendants that he was daily re-injuring himself. On other days, (a total of five,
   10
        altogether) he missed work entirely because the pain in his back, neck, and shoulders was too
   11
        excruciating to work.
   12
           63. Throughout the post-July 14, 2018, date of injury, Mr. Boyd kept trying to cooperatively
   13
         ork through the pain while waiting to see the doctor. However, other than offering him ice in their
   14
        n-premises medical facility for two weeks, Defendants did nothing in the way of offering him an
   15
        ccommodation. In fact, fourteen days later, when the pain was clearly unabated, they told him he had
   16
        o go back and resume his normal duties and no-more icing and stretching.
   17
           64. On August 29, 2018, Defendants terminated Mr. Boyd. They told him that he had too many
   18
        points as he had taken too many days off, even though Defendants were completely aware that he had
   19
        been injured and was not able to get an appointment to even see a doctor until October 15, 2018.
   20
        They were also aware that he had not yet had the chance to file his workers compensation claim and
   21
        no one bothered to assist him in opening or reporting his claim.
   22
           65. Because Mr. Boyd, became injured he was clearly perceived by Defendants as disabled.
   23
        Rather than engage in the interactive process to determine further reasonable accommodations,
   24

   25   including allowing him additional time off as necessary or allowing him to continue icing and

   26   stretching to try and manage the pain until he could get in to see the doctor, in retaliation and

   27   discrimination, they simply terminated him.

   28   ~~~~~~~~~~~~~~~~~ 14~~~~~~~~~~~~~~

                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 22
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 16 of 71 Page ID #:43




    2   Plaintiff, Hussam Aljawad's Experience Working at Defendants' Joint-Venture Fulfillment
    3   Center
    4      66. Plaintiff, Hussam Aljawad was a fifty-four (54) year-old, non-exempt, hourly employee
    5   working as a Warehouse Associate at Defendants' joint-venture fulfillment/sortation center located at
    6   17871 Von Karman Avenue, Irvine, California 92614.
    7      67. PlaintiffHussam Aljawad was employed from September 29, 2017 to October 5, 2017
    8
        sorting packages in the warehouse to make sure they were routed to their proper destination.
    9
           68. Every day, there were about sixty (60) diesel trucks in the warehouse starting and running
   10
        their engines every morning. When their engines were running, the diesel trucks filled the air inside
   11
        the warehouse with thick, toxic fumes and diesel exhaust particles which, when inhaled by Plaintiff
   12
        Aljawad, severely affected his breathing and made him sick. Because of the noxious, concentrated
   13
        diesel fumes and exhaust being expelled by the trucks into the confines of the warehouse, Mr.
   14
        Aljawad was daily ingesting the black diesel particles which burned his throat and gave him severe
   15
        headaches. Each day black diesel particles accumulated in and blackened the inside of his nostrils
   16
        and black diesel soot and ash were all over his face and his clothing.
   17
           69. Early in the morning of October 5, 2017, Plaintiff Aljawad complained to his manager
   18
        Alexus Curtis that he was having extreme difficulty breathing and he told her that he had been sick
   19
        every day because of the diesel fumes and exhaust from the trucks in the warehouse. His manager
   20
        instructed him to go and speak with the Human Resources ("HR") representative on duty.
   21
           70. Plaintiff Aljawad went to HR and speaking with Cindy Quach, complained about how the
   22
        diesel fumes and exhaust in the warehouse had impacted his ability to breathe and were making him
   23
        sick. Ms. Quach warned him that if he could not tolerate the working conditions and began to call in
   24

   25   sick because of the air quality in the warehouse, he would accumulate "points" and would be fired, if

   26   he acquired too many points, whereupon Ms. Quach handed Mr. Aljawad a form and insisted that he

   27   sign it. It was a resignation form. Ms. Quach made it very clear to Mr. Aljawad that signing the form

   28   - - - - - - - - - - - - - - - - - - 15 - - - - - - - - - - - - - - -
                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 23
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 17 of 71 Page ID #:44




    1   was not a choice; it was an instruction. He was being terminated because he complained that he

    2   could not tolerate the air conditions in the warehouse because he was having breathing problems.

    3   Mr. Aljawad signed the form and handed it back to her.
    4       71. The time of Mr. Aljawad's termination on October 5, 2017 was approximately six a.m.
    5   That was the totality of their conversation. At no time, did Ms. Quach, nor his supervisors or
    6   managers offer any suggestions or discuss any kind of accommodation that would have helped
    7   alleviate his breathing problem, such as transferring him or assigning him different duties in another
    8
        location away from the diesel fumes and exhaust. There was no good faith effort made by anyone to
    9
        engage Plaintiff Aljawad in the interactive process. Instead Mr. Aljawad was forced to resign
   10
        because he had complained. He was 53 years old at the time of his termination. Ms. Quach did not
   11
        offer Mr. Aljawad a workers compensation claim form to fill out when he met with her.
   12
            72. The following day Mr. Aljawad contacted HR and requested a workers compensation claim
   13
        form which was then provided.
   14
        Other Similarly Situated, Injured or Disabled Employees and/or Employees over the Age of 40
   15
        Share Plaintiffs' Common Experiences
   16
            73. Other employees at Defendants' joint-venture fulfillment centers in California have
   17
        experienced the same pattern and practice of age and disability discrimination.
   18
            74. After Plaintiff Johnson was escorted out of the facility the day he was terminated, a co-worker
   19
        telephoned him and said that the supervisor Ryan had also approached him and had similarly
   20
        harassed him about a work-related injury he had sustained.
   21
            75. Relying on its computerized software to track employees' production rates, Defendants' have
   22
        terminated and have continued to terminate older or disabled employees to whom the software
   23
        attributes low production rates, regardless of whether such employees suffer from a known injury or
   24

   25   disability.

   26       76. Defendants' Managements' ability to manually manipulate the software data the "low

   27   production" rate can be artificially and discriminately manipulated to weed out older or disabled

   28
                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 24
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 18 of 71 Page ID #:45




    1   employees.

    2      77. Unfortunately, even when employees advise or have formerly advised Defendants of their
    3   disabilities, Defendants remain heedless and such disabled employees were or are fired rather than
    4   accommodated because of their slower production rates.
    5      78. With reasonable accommodation, these otherwise qualified individuals with disabilities are
    6   and/or were able to perform the essential duties of their jobs with reasonable accommodation.
    7   Despite their awareness of their employees' disabilities, Defendants' as a policy, pattern and practice
    8
        systemically refuse to accommodate its injured or disabled workers.
    9
           79. This behavior is in line with Defendants' managers and supervisors who ignored Plaintiff
   10
        Johnson's application on which he disclosed his medical disability and supervisors who repeatedly
   11
        shrugged off his explanation of his medical disabilities, going so far as to suggest he should just stop
   12
        taking his medication. Plaintiff Johnson was 52 years old. With Plaintiff, Leach, who was 68 years of
   13
        age at the time she was injured at work, she was flatly refused a requested accommodation or
   14
        consideration for any other duties or position, even denying her application for a position with duties
   15
        she could have performed. For Plaintiff Boyd, before he was even able to file his workers
   16
        compensation claim and be seen by a doctor and begin treatment for his work-related back injury,
   17
        they terminated him because he asked for and needed an accommodation. For Plaintiff Aljawad, he
   18
        was an older, 53 year-old employee who was forced to involuntarily resign because he dared to
   19
        complain to his manager and HR about a breathing problem.
   20
           80. As a result of the foregoing procedures, policies and actions, Defendants are intentionally and
   21
        callously cultivating an unlawful environment of disability and age discrimination.
   22
                                              VI. CLASS ALLEGATIONS
   23
           81. Each of the following allegations pertain and apply to Plaintiffs and the Class equally
   24
        throughout all or a substantial part of the Class Period. Defendants engaged in and enforced the
   25

   26   following additional unlawful practices and policies against Plaintiffs and the Class Members they

   27   seek to represent:

   28   - - - - - - - - - - - - - - - - - - 17 - - - - - - - - - - - - - - -
                                               CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 25
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 19 of 71 Page ID #:46




    1       82. Plaintiffs bring this action on behalf of themselves and all others similarly situated as a class
    2   action pursuant to California Code of Civil Procedure Section 382. Plaintiffs seek to represent on
    3   behalf of themselves and a portion of the class composed of and defined as the Age Discrimination
    4   Subclass as follows under California Labor Code Section 203 (a):
    5
                        "All persons over the age of 40 and who were employed by
    6                   Defendants, AMAZON.COM SERVICES, INC. and GOLDEN
                        STATE FC, LLC in the State of California, and who at any time
    7
                        within four (4) years of the filing of this Complaint worked in
    8                   Defendants' joint-venture fulfillment centers in the State of
                        California and who, because of their age suffered adverse
    9
                        employment actions, including but not limited to discrimination in
   10                   terms and conditions of their employment and termination."

   11       83.     The Plaintiffs also brings certain of the claims, identified on behalf of

   12   themselves and a portion of the Class described as the Disability Discrimination

   13   Subclass as follows:

   14                   "All persons who have or had a disabling condition and who were
                       employed by Defendants, AMAZON.COM SERVICES, INC. and
   15
                       GOLDEN STATE FC, LLC in the State of California, and who at
   16                  any time within four (4) years of the filing of this Complaint worked
                       in Defendants' joint-venture fulfillment centers in the State of
   17
                       California and who because of a work related injury and/or a ·
   18                  disabling condition suffered an adverse employment action,
                       including but not limited to one or more of the following actions:
   19
                       accrual of points for missing work due to a work-related injury,
   20                  which accrual of points led to discharge for accruing too many
                       points; forced resignation, discrimination in terms and conditions
   21
                       of their employment; prohibited from and/or deemed ineligible to
   22                  earn a permanent blue badge status after sustaining a work related
                       injury or because of a disabling condition; retaliation after filing a
   23
                       workers compensation claim or request for accommodation; and/or
   24                  termination."                                          '

   25       84. Plaintiffs reserve the right under Rule 3. 764, California Rules of Court, to

   26   amend or modify the class description with greater specificity or further division into

   27   subclasses or limitation to particular issues.

   28

                                                CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 26
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 20 of 71 Page ID #:47




    1      85. This action has been brought and may properly be maintained as a class action

    2   under the provisions of section 382 of the California Code of Civil Procedure

    3   because there is a well-defined community of interest in the litigation and the proposed Class

    4   Members are easily ascertainable.

    5      86. Numerosity: Plaintiffs are informed and believe and based on such information and belief

    6   allege that the potential members of the Class as defined are so numerous that joinder of all the

    7   members of the Class is impracticable. The exact number of the members of the class is presently
    8   unknown to Plaintiffs, but upon information and belief, Plaintiffs allege that the exact number and
    9   specific identities of the members of the Class may be readily ascertained through inspection of
   10   Defendants' business records, but it is estimated that there are in excess of 100 Class Members.
   11      87. Commonality: There are questions of law and fact common to the Plaintiffs and to the
   12
        Class that predominate over any questions affecting only individual members of the Class. These
   13
        common questions of law and fact include, inter alia:
   14
               a.) Whether Defendants' policy and practices of its human resources and management
   15
                   personnel including 1.) failure to train and implement anti-discrimination policies; 2.)
   16
                   failure to maintain or implement policies and procedural practices when it becomes
   17
                   known that an employee is or becomes disabled or is perceived as disabled; 3.) and
   18
                   Defendants' utilization of a software production tracking system used to discriminate
   19
                   against employees who are disabled, constitute unlawful discrimination under FEHA;
   20
               b.) Whether Defendants' policy and practices of discriminating against employees who are
   21
                   older than the age of 40, constitutes unlawful age discrimination under FEHA
   22
               c.) Whether Defendants' policy and practice of failing to accommodate disabled
   23
                   employees, who with reasonable accommodation could otherwise perform the essential
   24
                   duties of their job, violates the FEHA;
   25
               d.) Whether Defendants' policy and practice of weeding out and terminating employees
   26
                   when it is discovered that they have filed workers compensation claims because they
   27

   28

                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 27
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 21 of 71 Page ID #:48




     1              are deemed or perceived as disabled is an unlawful retaliation and violation of

    2               California's Labor Code Statutes and the PEHA;
     3          e.) Whether Defendants' policy and practice of terminating a disabled employee or an
     4              employee who becomes injured at work without first engaging in the good faith
     5              interactive process violates the PEHA.
     6          f.) Whether such terminations described in paragraph 50, subsection e.) supra, constitute
     7              wrongful termination in violation of the public policy of California.
     8          g.) Whether Defendants violated Business and Professions Code Sections 17200 et. seq. of
     9
                    and whether such violations constitute a violation of fundamental public policy; and
    10
                h.) Whether Plaintiffs and Class Members are entitled to equitable relief pursuant to
    11
                    Business and Professions Code sections 17200, et. seq.
   12
            88. Typicality: Plaintiffs' claims are typical of the claims of the Class. Defendants' common
    13
         course of conduct in violation of law as alleged herein has caused Plaintiffs and Class Members to
    14
         sustain the same or similar injuries and damages. Thus, the relief sought by Plaintiffs are
    15
         representative of and typical of the relief sought on behalf of the proposed Class.
    16
             89. Adequacy of Representation: Plaintiffs are members of the Class and do not have any
    17
         conflicts of interest with other Class Members. Plaintiffs will prosecute the case vigorously on
    18
         behalf of the Class. Plaintiffs have engaged Counsel who is competent and experienced in litigating
    19
         employment class actions.      Plaintiffs will fairly and adequately protect the interest of Class
   20
         Members.
   21
            90. Superiority of Class Action: The nature of this action and the nature of the laws available to
   22
         Plaintiffs make the use of the class action format particularly efficient and the appropriate procedure
   23
         to afford relief to Plaintiffs and the members of the Class and Subclasses for the wrongs alleged herein,
   24
   25    for the following reasons:

   26               a.) The State of California, for which there is a named representative, has a public policy

   27                   which encourages the use of the class action device.

   28    ------------------                                  20   ---------------

                                                CLASS ACTION COMPLAINT.




                                                  EXHIBIT B
                                                   Page 28
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 22 of 71 Page ID #:49




    1           b.) By establishing a technique whereby, the claims of many individuals can be resolved at

    2              the same time, the class suit both eliminates the possibility of repetitious litigation and
    3              provides small claimants with a method of obtaining redress for claims which would
    4              otherwise be too small to warrant individual litigation.
    5           c.) This cas~ involves large corporate Defendants and a large number of individual Class
    6              Members with many relatively small claims and common issues of law and fact.
    7           d.) If each individual member of the Class was required to file an individual lawsuit, the
    8              large corporate Defendants would necessarily gain an unconscionable advantage
    9
                   because Defendants would be able to exploit and overwhelm the limited resources of
   10
                   each individual member of the Class with Defendants' vastly superior financial and
   11
                   legal resources.
   12
                e.) Requiring each individual member of the Class to pursue an individual remedy would
   13
                   also discourage the assertion of lawful claims by the members of the Class who would
   14
                   be disinclined to pursue action against Defendants because of an appreciable and
   15
                   justifiable fear of retaliation and permanent damage to their lives, careers and well-
   16
                   being.
   17
                f.) Proof of a common policy and practice or factual pattern, of which the members of the
   18
                   Class experienced, is representative of the Class herein and will establish the right of
   19
                   each of the members of the Class to recover on the causes of action alleged herein.
   20
                g.) Absent class treatment, the prosecution of separate actions by the individual members
   21
                   of the Class, even if possible, would likely create:
   22
                   i)       a substantial risk of each individual plaintiff presenting in separate, duplicative
   23
                            proceedings the same or essentially similar arguments and evidence, including
   24
                            expert testimony;
   25

   26              ii)      a multiplicity of trials conducted at enormous expense to both the judicial system

   27                       and the litigants;

   28   - - - - - - - - - - - - - - - - - - 21 - - - - - - - - - - - - - - -
                                            CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 29
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 23 of 71 Page ID #:50




    1                  iii)    inconsistent or varying verdicts or adjudications with respect to the individual

    2                          members of the Class against Defendants;

    3                  iv)    potentially incompatible standards of conduct for Defendants; and
    4                  v)      potentially incomp_atible legal determinations with respect to individual
    5                          members of the Class which would, as a practical matter, be dispositive of the
    6                          interests of the other members of the Class who are not parties to the
    7                          adjudications or which would substantially impair or impede the ability of the
    8                          members of the Class to protect their interests.
    9
                   h.) The claims of the individual members of the Class are not sufficiently large to warrant
   10
                       vigorous individual prosecution, considering all of the concomitant costs and expenses
   11
                       attendant thereto.
   12
                   i.) Courts seeking to preserve efficiency and other benefits of class actions routinely
   13
                       fashion methods to manage any individual questions.
   14
                   j.) Judicial precedent urges trial courts, which have an obligation to consider the use of
   15
                       innovative procedural tools to certify a manageable class, to be procedurally innovative
   16
                       in managing class actions.
   17
           91. Manageability of Class and Common Proof: The nature of this action and the nature of laws
   18
        available to Plaintiffs make use of the class action format and procedure a particularly efficient and
   19
        appropriate procedure to afford relief to Plaintiffs and members of the Class for the wrongs alleged
   20
        herein. Specifically, liability will turn on Defendants' own uniform, systematic practices of disability
   21
        and age discrimination, failing to accommodate disabled employees, failing to engage in the interactive
   22
        process and wrongfully terminating such employees in violation of California law during the Class
   23
        Period. Therefore, the violations are predominant questions of fact that are easily capable of being
   24
        determined through manageable devices of common proof, such as statistical random sampling, survey
   25

   26   evidence based on scientific principles, representative testimony, documentary evidence and common

   27   practices/procedures of Defendants in treating each of the members of the Class as a homogeneous

   28   ~~~~~~~~~~~~~~~~~-22 ~~~~~~~~~~~~~~~

                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 30
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 24 of 71 Page ID #:51




         group. Once the predominant issues are determined, then each of the derivative subclass claims and

    2    damages suffered by each member of the Class will be capable of being shown by several means of

    3    common proof, and limited by individual showings of entitlement to recovery that can be professionally
    4    administered and tailored to the facts and circumstances of the case.
    5        92. Class certification of the First through the Seventh causes of action is appropriate under Cal.
    6    Civ. Proc. Code § 382 because questions of law and fact common to the Class and Subclasses
    7    predominate over any questions affecting only individual members of the Class and Subclasses of this
    8    litigation. Defendants' policies and practices unlawfully treated members of the Class and Subclasses
    9
         in a uniform fashion. The damages suffered by individual members of the Class and Subclasses are
   10
         small compared to the expense and burden of individual prosecution of this litigation. In addition, class
   11
         certification is superior because it will obviate the need for unduly duplicative litigation that might
   12
         result in inconsistent judgments about Defendants' practices.
   13
             93. Class certification of the First through Seventh causes of action is also appropriate pursuant to
   14
         Cal. Civ. Proc. Code § 382 because Defendants have acted or refused to act on grounds generally
   15
         applicable to the Class, making appropriate declaratory relief with respect to the Class and any
   16
         subsequently defined Subclasses as a whole.
    17
             94. Plaintiffs intend to send notice toall members of the Class and Subclasses to the extent required
   18
         by law and each will be given an opportunity to opt out of the proceedings.
   19
                                                     CAUSES OF ACTION
   20
                                            FIRST CAUSE OF ACTION
   21                                     DISABILTY DISCRIMINATION
   22                                   In Violation of Gov't Code § 12940 (a)
                                 (As to Defendants, and Does 1 through 50, inclusive)
   23
             95. Plaintiffs reallege and incorporate by this reference each of the preceding and foregoing
   24
         paragraphs as if fully set forth herein.
   25
             96. At all times hereto, California Government Code§ 12940 et seq., (the FERA) was in full force
   26
         and effect and were binding upon Defendants, and each of them.
   27

   28

                                                    CLASS ACTION COMPLAINT




                                                      EXHIBIT B
                                                       Page 31
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 25 of 71 Page ID #:52




    1      97. The FERA provides that it is unlawful for an employer to discriminate against an employee in

    2   the terms and conditions of employment because of a disability. It requires employees to refrain from:

    3            (a) discriminating against any employee because of his/her actual or perceived disability; or
    4            (b) wrongfully terminating any employee based upon that employee's disability; and/or
    5            (c) failing to return an employee back to work after a medical leave of absence.
    6      98. Plaintiffs and the Class Members were actually disabled or perceived as disabled and are thus
    7   members of a protected class.

    8      99. FERA defines "employer" broadly to encompass "any person regularly employing five or more

    9   persons, or any person acting as an agent of an employer, directly or indirectly." (California Gov't

   10   Code Section 12926(d). Here Defendants were employers of Plaintiffs and the Class Members as

   11   defined by FERA because they regularly employed five or more persons.
   12       100. As set forth above, Defendants violated the FERA and the public policy of the State of
   13   California which is embodied in the FERA by discriminating against Plaintiffs because of his disabili
   14   or perceived disability.
   15       101. The above-stated acts of Defendant constitute violations of the FERA and violations of the
   16   public policy of the State of California. Such violations were a direct, legal and proximate result of the

   17   discrimination causing Plaintiffs' and the proposed Class Members' damages, including emotional

   18   distress, lost wages and other economic damages in an amount to be proven at trial.

   19       102. Plaintiffs and the Class were at all times subject to California's laws and regulations

   20   protecting the employees' entitlement to be paid and presumption to be paid all wages earned for labor

   21   performed, including an hourly wage for each and every hour worked.

   22       103. By reason of the conduct of Defendants, Plaintiffs have necessarily retained attorneys to
   23   prosecute the action on behalf of himself and the proposed Class Members. Pursuant to California
   24   Government Code Section 12965 (b), as a result of Defendants' discrimination, Plaintiffs and the
   25   class are entitled to recover damages for economic harm, and emotional distress, attorneys' fees,
   26   costs and expert witness fees.
   27

   28   - - - - - - - - - - - - - - - - - - 24 - - - - - - - - - - - - - - -
                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 32
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 26 of 71 Page ID #:53




    1       104. Plaintiffs and the class are also entitled to attorneys' fees pursuant to California Code of Civil
    2   Procedure Section I 021.5.
    3       105. Defendants' actions were ratified by managing agents and were willful, malicious, fraudulent
    4   and oppressive and were committed with wrongful intent to harm Plaintiffs and the Class Members in
    5   conscious disregard of their rights. Plaintiffs and the Class Members are therefore entitled to recover
    6   punitive damages from defendants in an amount according to proof at trial.
    7                                        SECOND CAUSE OF ACTION
    8                                         AGE DISCRIMINATON
                                 In Violation of Gov't Code Section 12940 and 12946
    9                                (Against Defendants and Does 1-50, Inclusive)

   10       106. Plaintiffs reallege each and every allegation contained in this Complaint and incorporate
   11   the same as though set forth in full herein.
   12       107. At all times hereto, California Government Code § 12940 et seq., ("FEHA) was in full
   13   force and effect and was binding upon Defendants.
   14       108. The FEHA requires Defendants to refrain from:
   15          (a)discriminating against any employee because of his/her age (over 40):
   16          (b)retaliating against an employee for protected class such as age (over 40); and
   17          (c)wrongfully terminating any employee based upon that employee's age (over 40).
   18       109. On information and belief Defendants fired Plaintiffs due to their age based on the
   19   following. At the time of Plaintiff Johnson's termination, he was fifty-two years old. At the time

   20   of Plaintiff Leach's termination she was 68 years old. At the time of Plaintiff Aljawad's
   21 · termination he was 53 years old. Defendants terminated Plaintiffs, which is an adverse

   22   employment action. At the time of Plaintiffs' terminations, each of them was satisfactorily
   23   performing their job duties and meeting rates (or with reasonable accommodations that were
   24   requested could have performed the essential duties of their jobs) but each was terminated.
   25   Defendants did not terminate or take same or similar adverse employment actions against
   26   Plaintiffs' younger associates who were performing same or similar work, under same and
   27
   28

                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 33
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 27 of 71 Page ID #:54




    1    similar conditions, even when such younger employee's production rates were also considered
    2    low.
    3          110. Defendants violated the FERA and the public policy of the State of California which is
    4    embodied in the FEHA by discriminating against Plaintiffs and similarly situated Class Members
    5    who were over the age of 40 because of their age and by wrongfully terminating Plaintiffs and
    6    Class Members from employment due to their age.
    7          111. The above-stated acts of Defendants constitute violations of the FERA, and therefore
    8    violations of the public policy of the State of California. Such violations were a legal, direct and
    9    proximate cause of Plaintiffs and the Class Members damages as stated below.
   10          112. As a direct and proximate result of Defendants' unlawful conduct, Plaintiffs and the Class
   11    Members have suffered economic damages in an amount to be proven at trial, which include but
   12    are not limited to back pay and front pay.
   13          113. As a further direct and proximate cause of Defendants' unlawful conduct, Plaintiffs and
   14    the Class Members have suffered emotional distress, emotional pain, suffering, inconvenience,
   15    mental anguish and other non-pecuniary losses.
   16          114. Defendants' actions, listed above, were done with malice, fraud and/or oppression, and
   17    in reckless disregard of Plaintiffs' and the Class Members' rights with the intent, design, and
   18    purpose of injuring Plaintiffs and the Class Members.
   19          115. Defendants, through their officers, managing agents, and/or supervisors, authorized,
   20    condoned and/or ratified the unlawful conduct listed above. Accordingly, Plaintiffs and the
   21    Class Members are entitled to recover and seek punitive damages.
   22          116. Pursuant to California Government Code§ 12965(b), Plaintiffs and the Class Members
   23    request a reasonable award of attorneys' fees and costs. Plaintiffs and the class are also entitled
   24    to attorneys' fees pursuant to California Code of C1vil Procedure Section 1021.5
  · 25
         I
   26    II
   27    Ill

   28
                                                 CLASS ACTION COMPLAINT




                                                    EXHIBIT B
                                                     Page 34
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 28 of 71 Page ID #:55




                                             TIDRD CAUSE OF ACTION
                                           FAILURE TO ACCOMMODATE
    2                                 In Violation of Gov't Code Section 12940(m)
                                     (Against Defendants and Does 1-50, Inclusive)
    3
             117. Plaintiffs, on their own behalf and on behalf of the Class Members re-allege and
    4
         incorporate by reference all of the foregoing paragraphs, as though fully set forth herein.
    5
             118. At all times hereto, California Government Code § 12940 (m) was in full force and effect
    6
         and was binding upon Defendants.
    7
             119. When a disability becomes known to an employer, the FERA requires employers to
    8
         engage employees in the interactive process to determine whether or not it can reasonably
    9
         accommodate the disability.
   10
             120. Defendants were employers of Plaintiffs and the Class Members as defined under the
   11
         FERA, who regularly employ more than five employees.
   12
             121. Defendants knew of Plaintiff Johnson's disability because he had disclosed his disability
   13
         on his job application and thereafter informed multiple supervisors and managers of his medical
   14
         disabilities when they told him he was not making his production rates to their satisfaction. Even
   15
         though Plaintiff Johnson's disability was acknowledged as "known" by his supervisor, Mr. Jenkins,
   16
         his medical condition which limited a major life activity (e.g. work) was shrugged off and he was
   17
         sent for re-training and then he was subsequently reassigned to a position that demanded even faster
  · 18
         production rates.
   19
             122. Defendants likewise knew of Plaintiff Leach's disability because she was injured at work
   20
         and immediately notified her supervisor who sent her to see a doctor. After her visit with the
   21
         doctor, Plaintiff Leach presented her doctor's work status report, with indicated work restrictions of
   22
         no lifting anything over 15 pounds and no overhead lifting at which time Plaintiff Leach requested
   23
         and was denied an accommodation.
   24
             123. Defendants were also aware of Darius Boyd's disability or perceived disability because
   25
         they had him sitting in the facility's medical infirmary ice his back for fourteen days after he
   26
         injured himself, knowing full well that he was unable to see a doctor until the middle of October of
   27

   28
                                                CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 35
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 29 of 71 Page ID #:56




        2018. After the two weeks they would no longer allow him to take breaks to apply ice to his back
    2   and shoulders and terminated him for missing five days of work because he was in so much pain
    3   from his work-injury.
    4       124. Defendants were aware of Plaintiff Aljawad's breathing disability because he complained
    5   to his manager and to HR that the noxious diesel exhausts and fumes were making him sick and
    6   unable to breathe. He was immediately forced to resign the very same hour he complained.
    7       125. Plaintiffs and Class Members had disabilities that limited a major life activity.
    8       126. After Plaintiffs explained their disabling conditions, no accommodation was discussed or
    9   provided. No 'magic words' are needed when a Plaintiff is seeking an accommodation. Thus,
   10   Defendants were fully aware of Plaintiffs' disabiliti~s and limitations through these discussions
   11   between Plaintiffs and managers and/or supervisors or HR personnel and expressed their need for
   12   an accommodation. Nevertheless, rather than reasonably accommodate Plaintiffs, Defendants
   13   wrote up Plaintiff Johnson for low production rates and then terminated him. Defendants
   14   summarily denied Plaintiff Leach any accommodation and denied her application for an alternative
   15   position in the company as an in-warehouse traffic director and terminated her instead. They fired
   16   Darius Boyd and said he took too much time off of work for his injury and they forced Plaintiff
   17   Aljawad to involuntarily resign when he informed them he was having a severe breathing problem.

   18       127. Accommodation of Plaintiffs or other disabled Class Members, would not have imposed
   19   an undue hardship on Defendants as there were thousands of employees employed in the fulfillment
   20   centers and many positions available in the fulfillment centers to which Plaintiffs and similarly
   21   situated Class Members could have been assigned. With such reasonable accommodation,
   22   Plaintiffs and Class Members could have performed the essential duties of their jobs.
   23       128. Defendants ultimately failed to accommodate Plaintiffs and similarly-situated Class
   24   Members.
   25       129. As to Plaintiff Johnson, Defendants assigned Plaintiff Johnson to an even more
   26   demanding position which was clearly designed to guarantee a greater struggle and his failure.
   27   Indeed, in his ne~ assignment, while trying to work even faster Plaintiff Johnson injured his right

   28                                                      28 ~~~~~~~~~~~~
                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 36
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 30 of 71 Page ID #:57




    1    hand. As a result, Plaintiff Johnson was terminated one week later after he showed up at work
    2    wearing a medical brace on his right hand in order to stabilize his hand, so he could work.
    3        130. As to Plaintiff Leach, after sustaining a work-related injury, even when she asked to be
    4 , permitted to perform other duties and formally applied for a position in the warehouse in flex
    5    dispatch, she was denied reassignment to any other duties she could have performed; her
    6    application for flex dispatch was denied, and was completely denied any accommodation
    7    whatsoever.
    8        131. As to Plaintiff Boyd, he was terminated for accruing too many "points" before he had a
    9    chance to see a doctor or to file a worker compensations claim for his work related injury after
   10    Defendants refused to allow him to continue icing his injuries at work insisting he resume
   U     performing his full duties, and the resultant accrual of too many points for missing work because of
   12    his work-related injuries, while waiting for his October 15, 2018 medical appointm~nt.
   13        132. As to Plaintiff Aljawad, Defendants simply ten;ninated him by forcing him to involuntarily
   14    resign the morning he went to his manager and HR about his breathing difficulty due to inhaling
   15    noxious diesel fumes and exhaust.
   16        133. Rather than accommodate Plaintiffs and similarly-situated Class Members, Defendants
   17    either manually manipulated the computer software production tracking system to make it appear
   18    that Plaintiffs and similarly situated Class Members weren't performing their jobs to create a
   19    fictionalized excuse for termination and/or assigned them to more demanding job duties so that they
   20    could terminate them if they couldn't keep up, and in many instances, such as in the case of
   21    Plaintiffs Leach, Boyd and Aljawad, simply terminated them because of their'actual or perceived
  · 22   disabilities.
   23        134. As a legal, direct and proximate result of the actions of Defendants, Plaintiffs and the Class
   24    Members were harmed.
   25        135. Defendants' failure to accommodate Plaintiffs and the Class Members was a substantial
   26    factor in causing Plaintiffs and the Class Members harm.
   27
   28

                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 37
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 31 of 71 Page ID #:58




            136. As a direct and proximate result of Defendants' unlawful conduct, Plaintiffs have suffered,
    2   and continue to suffer, economic damages in an amount to be proven at trial, which include but are
    3   not limited to back pay and front pay.
    4       137. As a further direct and proximate cause of Defendants' unlawful conduct, Plaintiffs and
    5   the Class Members have suffered and continue to suffer emotional distress, emotional pain,

    6   suffering, inconvenience, mental anguish and other non-pecuniary losses.

    7       138. Defendants' actions, listed above, were done with malice, fraud and/or oppression, and in

    8   reckless disregard of Plaintiffs and the Class Members' rights with the intent, design, and purpose

    9   of injuring Plaintiffs and the Class Members.
   10       139. Defendants, by and through their officers, managing agents, and/or supervisors,

   11   authorized, condoned and/or ratified the unlawful conduct listed above. Accordingly, Plaintiffs and

   12   the Class Members are entitled to recover and seek punitive damages in an amount according to
   13   proof at trial.
   14       140. Pursuant to California Government Code§ 12965(b), Plaintiffs and the Class Members
   15   they seek to represent, request a reasonable award of attorney's fees and costs. Plaintiffs and the
   16   class are also entitled to attorneys' fees pursuant to California Code of Civil Procedure Section
   17   1021.5.
                                         FOURTH CAUSE OF ACTION
   18
                          FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
   19                         In Violation of Gov't Code Section 12940 (n)
                                 (Against Defendants and Does 1-50, Inclusive)
   20
            141. Plaintiffs, on their own behalf and on behalf of the Class Members re-allege and
   21
        incorporate by reference all of the foregoing paragraphs, as though fully set forth herein.
   22
            142. At all times hereto, California Government Code§ 12940 (n), (the FEHA) was in full force
   23
        and effect and were binding upon Defendants.
   24
            143. Section 12940 (n) of the FEHA requires Defendants to engage Plaintiffs and the Class
   25
        Members in a timely, good faith interactive process to determine effective reasonable
   26
   27
   28

                                                 CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 38
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 32 of 71 Page ID #:59




    1   accommodations, if any, in response to a request for reasonable accommodation by an employee
    2   with a known physical or mental disability or known medical condition.
    3       144. Plaintiffs and those similarly situated Class Members had a disability or medical condition
    4   of which Defendants were aware.
    5       145. When Defendants asked Plaintiff Johnson why he was working and performing his duties
    6   but not making his expected production rates, Plaintiff explained that he had a medical disability
    7   and was working as fast as he could. While he explained all of this to managers and supervisors, on
    8   multiple occasions they continued to write him up for low rates even though they knew or
    9   reasonably should have known that he needed an accommodation.
   10       146. This went on for over a month, and while Defendants were well aware of Plaintiff
   11   Johnson's medical disabilities, at no point in time did Defendants make so much as a single effort to
   12   engage in the interactive process. Defendants' only response when Plaintiff repeatedly told his
   13   supervisors about his disabilities was to send Plaintiff to re-train where his packing and scanning
   14   techniques were observed and then they subsequently assigned him to binning where his production
   15   rates were actually increased demanding 200 items were to be chuted to the line workers per hour.
   16      147. As a result of the increased speed and production expectations, Plaintiff Johnson injured
   17   himself on the job. One week later, with no discussion whatsoever concerning a reasonable
   18   accommodation for his injury and for his medical condition, Defendants abruptly terminated him,
   19   when he showed up to work with a medical brace on his injured hand.
   20      148. Defendants were also aware of Plaintiff Leach's disability because she was injured at work
   21   and immediately notified her supervisor who sent her to see a doctor. After her visit with the
   22   doctor, Plaintiff Leach presented her doctor's work status report, with indicated work restrictions of·
   23   no lifting anything over 15 pounds and no overhead lifting at which time Plaintiff Leach requested
   24   and was denied an accommodation.
   25      149. When Plaintiff Leach requested accommodation and reassignment as a sorter and applied
   26   for another position in the warehouse she was flatly refused and denied any accommodation and
   27   simply immediately terminated the same day she presented her doctor's note with work restrictions,

   28                                                     31 - - - - - - - - - - - - - -
                                              CLASS ACTION COMPLAINT




                                                 EXHIBIT B
                                                  Page 39
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 33 of 71 Page ID #:60




    1   with no effort to engage with her in discussion whatsoever concerning her disabling condition to
    2   explore any possible alternative options or resolutions to accommodate her.
    3      150. When Plaintiff Boyd asked for accommodation after he injured himself lifting heavy
    4   boxes, the only accommodation he was offered was to sit in the medical infirmary on premises ad
    5   ice his injury. After two weeks Defendants told him he had to resume his full duties with no more
    6   icing and no more accommodation. He tried valiantly to work through the pain, but when it was too
    7   excruciating to come to work or he had to leave after working just a half a day, they simply
    8   terminated him. Apart from handing him ice packs for two weeks, no accommodation was
    9   discussed or offered.
   10      151. Plaintiff Aljawad had a very strong and adverse response to breathing in the noxious
   11   diesel exhaust, soot and fumes being expelled into the warehouse every day from sixty diesel
   12   trucks. When it made him so sick and unable to breathe, he reported his condition to his manager
   13   who sent him to HR. HR forced him to sign a resignation that very day, with no discussion or even
   14   an attempt to work out some kind of accommodation for his disabling breathing condition.
   15       152. Similarly situated Class Members were also and similarly terminated when Defendants
   16   became aware of their disabilities without any good faith effort by Defendants to engage in the
   17   interactive process to determine whether or not a reasonable accommodation could be made.
   18       153. Defendants failure to engage in the interactive process as required under Section 12940 (n)
   19   was a proximate cause in Plaintiffs' damages as stated below.
   20       154. As a direct and proximate result of Defendants' unlawful conduct, Plaintiffs and the Class
   21   Members they seek to represent have suffered economic damages in an amount to be proven at trial,
   22   which include but are not limited to back pay and front pay.
   23       155. As a further legal, direct and proximate cause of Defendants' unlawful conduct, Plaintiffs
   24   and the Class Members have suffered emotional distress, emotional pain, suffering, inconvenience,
   25   mental anguish and other non-pecuniary losses.
   26       156. Defendants' actions, were done with malice, fraud and/or oppression, and in reckless
   27   disregard of Plaintiffs and the Class Members' rights with the intent, design, and purpose of

   28                                                     32 - - - - - - - - - - - -
                                              CLASS ACTION COMPLAINT




                                                EXHIBIT B
                                                 Page 40
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 34 of 71 Page ID #:61




    1   injuring Plaintiffs and the Class Members. Defendants, by and through their officers, managing
    2   agents, and/or supervisors, authorized, condoned and/or ratified the unlawful conduct listed above.
    3   Accordingly, Plaintiffs and the Class Members are entitled to recover and seeks punitive damages
    4   in an amount to be proven at trial.
    5       157. Pursuant to California Government Code§ 12965(b), Plaintiffs and the Class Members
    6   they seek to represent request a reasonable award off front pay, back pay, emotional distress
    7   damages and attorney's fees and costs. Plaintiffs and the class are also entitled to attorneys' fees

    8   pursuant to California Code of Civil Procedure Section 1021.5.

    9
                                              FIFTH CAUSE OF ACTION
   10                                                RETALIATION
   11                                     In Violation of Gov. Code § 12940 (h)
                                      (Against Defendants and Does 1-50, Inclusive)
   12
            158. Plaintiffs reallege each and every allegation contained in this Complaint and incorporate
   13
        the same as though set forth in full herein.
   14
            159. The foregoing conduct further violates the Fair Employment and Housing Act,
   15
        Government Code §§12940 (h) which provides that provides that it is unlawful to retaliate against
   16
        a person "because the person has opposed any practices forbidden under Government Code sections
   17
        12900 through 12966 or because the person has filed a complaint, testified, or assisted in any
   18
        proceeding under the PEHA."
   19
            160. Plaintiff Johnson repeatedly told his supervisors that he had a disabling medical condition
   20
        and was required to take medication. One of his supervisors audaciously told him he should stop
   21
        taking his medication so that he could work faster. Initially Plaintiff Johnson was under a production
   22
        quota of 170 items per hour, whether conveyor belts jammed, stalled or broke down. Because he
   23
        was perceived as slow or disabled, Defendants intentionally created work conditions that put him
   24
        on the fast track for termination by sending him for retraining and then deliberately reassigned him
   25
        to an even more demanding position with an even greater production quota of 200 items per hour.
   26
        For three months Defendants ignored his explanations about his disability and ignored his dutiful
   27
   28   ------------------                                 33 - - - - - - - - - - - - - - - -
                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 41
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 35 of 71 Page ID #:62




    1   good faith efforts to work faster and faster, no matter what quotas they placed on him. Plaintiff
    2   Johnson even showed one of his supervisors written proofthat he was in fact meeting his production
    3   quotas. It didn't matter. In retaliation Defendants continued to serially write him up for working
    4   too slow and then terminated him after he injured his hand trying to work even faster.
    5       161. Plaintiff Leach was injured when a heavy box fell and hit her in the head injuring her.

    6   When she reported her injury, she was refused any and all accommodation and terminated in

    7   retaliation.

    8       162. Plaintiff Boyd was also injured at work when working in a facility designated for heavier

    9   and larger boxes. He was only allowed to ice himself in the medical infirmary at the facility and

   10   then terminated when he was in far too much pain to work a full shift or was unable to come to work

   11   at all. Despite the fact that Defendants were aware that Plaintiff Boyd had to wait two months to

   12   get a medical appointment to even be seen for his work related injury, they terminated him in
   13   retaliation for "taking too much time off of work."

   14       163. Defendants forced Plaintiff Aljawad's involuntary resignation because he engaged in
   15   protected activity when he complained to his manager and to HR that the noxious diesel fumes and

   16   exhaust in the warehouse where he worked rendered him unable to breathe.

   17       164. In each of these instances Plaintiffs' and similarly situated Class members' were engaging

   18   in statutorily protected conduct by requesting accommodation for a disability.

   19       165. Under the FEHA, Plaintiffs and similarly situated Class members had a statutorily

   20   protected right to file a workers compensation claim for work related injuries and to request an

   21   accommodation for their disabilities. When Plaintiffs and the Class members engaged in these

   22   protected activities, their right to hold their jobs was also protected.

   23       166. The absence of effort on the part of Defendant to engage in the interactive process,

   24   combined with the immediacy of Plaintiffs and similarly situated Class members' terminations

   25   reveal the proscribed discriminatory and retaliatory motives for their termination. Defendants'
   26   decision to terminate Plaintiffs and similarly situated Class members was motivated by their
   27   engaging in protected activities under the FEHA - that of filing a workers compensation claim or

   28                                                        34 - - - - - - - - - - - - - - - -

                                                CLASS ACTION COMPLAJNT




                                                   EXHIBIT B
                                                    Page 42
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 36 of 71 Page ID #:63




    1   for complaining and opposing forbidden unlawful discriminatory practices, and/or requesting an
    2   accommodation for their disabilities.
    3       167. But for Plaintiffs' and similarly situated Class members engaging in such statutorily
    4   protected activities, they would not have been discharged.
    5       168. Plaintiffs' and similarly situated Class members' statutorily protected actions were the
    6   motivating reason for Defendants' decision to discharge them.
    7       169. Defendant's retaliatory conduct was a substantial factor in causing Plaintiffs' and the Class
    8   members' harm.
    9       170. Such retaliation and violation under Section 12940 (h) was a proximate cause in Plaintiff
   10   and Class members' damages as stated below.
   11       171. As a direct and proximate result of Defendants' unlawful conduct, Plaintiffs and Class
   12   members have suffered, and continue to suffer, economic damages in an amount to be proven at
   13   trial, which include but are not limited to back pay and front pay.
   14       172. As a further direct and proximate cause of Defendants' unlawful conduct, Plaintiffs and
   15   Class members have suffered and continue to suffer emotional distress, emotional pain, suffering,
   16   inconvenience, mental anguish and other non-pecuniary losses.
   17       173. Defendants' actions, listed above, were done with malice, fraud and/or oppression, and in
   18   reckless disregard of Plaintiffs' and Class members rights with the intent, design, and purpose of
   19   injuring Plaintiffs and the Class members. Defendants, through its officers, managing agents, and/or
   20   supervisors, authorized, condoned and/or ratified the unlawful conduct listed above. Accordingly,
   21   Plaintiffs and Class members are entitled to recover and seek punitive damages in an amount
   22   appropriate to punish Defendants and to make an example of Defendants to the community.
   23       174. Pursuant to California Government Code § 12965(b), Plaintiffs and Class members request
   24   a reasonable award off front pay, back pay, emotional distress damages and attorney's fees and
   25   costs.
   26
   27

   28                                                      35 ~~~~~~~~~~~~
                                                CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 43
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 37 of 71 Page ID #:64




                                              SIXTH CAUSE OF ACTION
    1
                                           WRONGFUL TERMINATION
    2                                        In Violation of Public Policy
                                      (Against Defendants and Does 1-50, Inclusive)
    3
             17 5. Plaintiffs on their own behalf and on behalf of the Class Members re-allege and incorporate
    4
         by reference all of the foregoing paragraphs, as though fully set forth herein.
    5
             176. On March 30, 2018 Plaintiff Samille R. Johnson received a right to sue letter (DFEH No.
    6
         201803-01762731) from the California Department of Fair Employment and Housing (DFEH). On
    7
         September 27, 2018, Plaintiff Marie C. Leach received a right to sue letter (DFEH No. 2018109-
    8
         03696827) from the DFEH. On October 1, 2018, Plaintiff, Darius Boyd received a right to sue
    9
         letter (DFEHNo. 201810-03731701) from the DFEH. On October 2, 2018 Hussam Aljawad
   10
         received a right to sue letter (DFEH No. 201810-03757703) from the DFEH. Accordingly,
   11
         Plaintiffs have each timely exhausted their administrative remedies and have timely commenced
   12
         this lawsuit.
   13
             177. At all times hereto, California Government Code§ 12940 et seq., (the FERA) was in full
   14
         force and effect and were binding upon Defendants, and each of them.
   15
             178. The FERA requires Defendants to refrain from:
   16
                 (a) discriminating against any employee because of his/her disability or perceived
   17
                     disability;
   18
                 (b) failing or refusing to engage in good faith in the interactive process to explore whether
   19
                     or not a reasonable accommodation can be provided when a need for accommodation is
   20
                     requested or known;
   21
                 (c) wrongfully terminating any employee who engaged in a statutorily protected activity
   22.
                     such as filing a workers' compensation claim for a work related injury and/or for
   23
                     requesting a reasonable accommodation for his or her disability.
   24
             179. Defendants violated the FERA and the public policy of the State of California which is
   25
         embodied in the FERA by discriminating against Plaintiffs and the Class Members as alleged.
   26

   27

   28    - - - - - - - - - - - - - - - - - - 36 - - - - - - - - - - - - - - -

                                                CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 44
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 38 of 71 Page ID #:65




    1       180. Defendants wrongfully terminated Plaintiffs and Class Members because of, including, but
    2   not limited to any of the following reasons:
    3        a.) Because the employee had filed a workers' compensation claim
    4        b.) Because of a known actual or perceived disability.
    5        c.) Because an employee was aged/over the age of 40.
    6       181. But for Plaintiffs and the Class Members' disabilities and/or defendant's discovery of
    7   Plaintiffs and Class Members' current or previous filing of workers compensation claims and/or
    8   requests for accommodation, they would not have been discharged.
    9       182. The above-stated acts of Defendants constitute violations of the PEHA and violations of
   10   the public policy of the State of California. Such violations were the proximate cause of Plaintiffs
   11   and the Class Members' damages as stated below.
   12       183. As a direct and proximate result of Defendants' unlawful conduct, Plaintiffs and the Class
   13   Members have suffered economic damages in an amount to be proven at trial, which include, but
   14   are not limited to back pay and front pay.
   15       184. As a further legal, direct and proximate cause of Defendants' unlawful conduct, Plaintiffs
   16   and the Class Members have suffered emotional distress, emotional pain, suffering, inconvenience,
   17   mental anguish and other non-pecuniary losses.
   18       185. Defendants' actions, listed above, were done with malice, fraud and/or oppression, and in
   19   reckless disregard of Plaintiffs and the Class Members' rights with the intent, design, and purpose
   20   of injuring Plaintiffs and the Class Members. Defendants, by and through their officers, managing
   21   agents, and/or supervisors, authorized, condoned and/or ratified the unlawful conduct listed above.
   22   Accordingly, Plaintiffs and the Class Members are entitled to recover and seek punitive damages in
   23   an amount to be proven at trial.
   24       186. Pursuant to California Government Code§ 12965(b), Plaintiffs and the Class Members
   25   request a reasonable award of front pay, back pay, emotional distress damages and attorney's fees
   26   and costs. Plaintiffs and the class are also entitled to attorneys' fees pursuant to California Code of
   27   Civil Procedure Section 1021.5.
   28                                                      37 - - - - - - - - - - - - - - - -
                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 45
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 39 of 71 Page ID #:66




                                         SEVENTH CAUSE OF ACTION
    2                   UNLAWFUL, UNFAIR AND FRAUDULENT BUSINESS PRACTICES
              In Violation of California Business and Professions Code Sections 17200 et seq.
    3
                                   (Against Defendants and Does 1-50, Inclusive)
    4
            187. Plaintiffs on their own behalf, and on behalf of the Class Members re-allege and
    5
        incorporate by reference all of the foregoing paragraphs, as though fully set forth herein.
    6
            188. California Business and Professions Code Section 17200, et seq. prohibits unfair
    7
        competition in the form of any unlawful, unfair or fraudulent business act or practice.
    8
            189. California Business and Professions Code Section 17202 provides: "Notwithstanding
    9
        Section 3369 of the Civil Code, specific or preventative relief may· be granted to enforce a penalty,
   10
        forfeiture, or penal law in case of unfair competition."
   11
            190. California Business and Professions Code Section 17203 provides in relevant part that the
   12
        court may "restore to any person in interest any money or property, real or person, which may have
   13
        been acquired by means of such unfair competition."
   14
            191. California Business and Professions Code Section 17203 also provides that any person
   15
        who meets the standing requirements of Section 17204 and complies with California Code of Civil
   16
        Procedure Section 382 may pursue representative claims for relief on behalf of others.
   17
            192. California Business and Professions Code Section 17204 allows any "person who has
   18
        suffered injury in fact and has lost money or property as a result of such unfair competition" to
   19

   20   prosecute a civil action for violation of the Unfair Business Practices Act.

   21       193. Pursuant to Section 17204, Plaintiffs and other similarly situated employees are entitled to

   22   enforce all applicable provisions of the FEHA.

   23       194. Beginning at an exact date unknown to Plaintiffs, but at least since the date four years prior

   24   to the filing of this suit, Defendants have committed acts of unfair competition as defined by the

   25   Unfair Business Practices Act, by engaging in the unlawful, unfair and fraudulent practices and acts

   26   described in the Complaint, including, but not limited to violations of Gov't Code Sections 12940

   27

   28   - - - - - - - - - - - - - - - - - - 38 - - - - - - - - - - - - - - - -

                                               CLASS ACTION COMPLAINT




                                                  EXHIBIT B
                                                   Page 46
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 40 of 71 Page ID #:67




     1   (a), (h), (m) and (n) and have wrongfully terminated employees because they were disabled or
     2   because of their age in violation of the public policy of California.
     3       195. The violations of these laws and statutes, as well as of fundamental California public
    4    policies protecting workers, serve as unlawful predicate acts and practices for purposes of Business
     5   and Professions Code Section 17200 et seq.
     6       196. The acts and practices described above constitute unfair, unlawful and fraudulent business
     7   practices, and unfair competition, within the meaning of Business and Professions Code Section
     8
         17200, et seq. Among other things, Defendants' acts and practices have forced Plaintiffs and other
     9
         similarly situated workers to labor without receiving the same benefits and conditions of
    10
         employment as their non-disabled or younger coworkers who were employed by Defendants and
    11
         performing same or similar job duties.
   12
             197. Plaintiffs and other similarly situated employees are therefore, entitled to restitution and
    13
         injunctive relief pursuant to Business and Professions Code Section 17203.
   14
             198. Plaintiffs are informed and believe, and based thereon allege, that Defendants are unjustly
    15
         enriched through the acts described above and that he and the Class have suffered and continue to
    16
         suffer irreparable prejudice by Defendants'-unfair practices. Further, by engaging in such activities,
   17
         Defendants are illegally operating at an unfair advantage to other law-abiding employers in the State
   18
         of California.
    19
             199. The illegal conduct alleged herein is continuing, and there is no indication that Defendants
   20
         will not continue such activity into the future. Plaintiffs and the Class Members allege that if
   21
         Defendants are not enjoined from the conduct set forth in this complaint, they will continue to
   22
         unlawfully discriminate against disabled and aged employees.
   23
            200. Plaintiffs and the Class Members will request that the Court issue a preliminary and
   24

   25    permanent injunction prohibiting Defendant from continuing such unlawful acts of discrimination,

   26    including failure and refusal to accommodate or engage in the interactive process with disabled,

   27    injured or aged employees over the age of 40 and wrongfully' terminating them in violation of public

   28
                                                CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 47
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 41 of 71 Page ID #:68




    1   policy and/or wrongfully terminating them in retaliation for engaging in protected activity such as

    2   filing a workers compensation claim.
    3       201. Plaintiffs and the Class Members' success in this action will enforce important rights
    4   affecting the public interest. Therefore, Plaintiffs sues on behalf of himself and other similarly
    5   situated employees.
    6       202. An award of attorneys' fees is appropriate pursuant to California Civil Code Section
    7   1021.5 because 1.) this action will confer a significant benefit upon a large class of persons; and
    8   2.) there is a financial burden involved in pursuing this action; and 3.) it would be against the
    9
        interest of justice to force Plaintiffs to pay attorneys' fees from any amount recovered in this
   10
        action.
   11
                                                  PRAYER FOR RELIEF
   12
                   Plaintiffs on behalf of themselves and the Class Members they seek to represent, prays for
   13
        elief as follows:
   14
                  1. For an order certifying the First through Seventh causes of action and maintaining said
   15
        causes of action as a class action pursuant to Cal. Civ. Proc. Code § 3 82 on behalf of the members of
   16
        the Class who were either employed or who performed work here in the State of California within the
   17
        Class Period and that notice of the pendency of this action be provided to members of the Class;
   18
                  2. Designation of Plaintiffs as the Class Representatives for the Class and Plaintiffs' attorney
   19
         as Class Counsel for the Class.
   20
                  3. For a declaratory judgment that Defendants have violated the FEHA and the public
   21
        policy of the State of California, as alleged herein.
   22
                  4. For declaratory relief and judgment that Defendants have violated California Business
   23
        and Professions Code sections 17200 et seq. as a result of the aforementioned violations of the
   24
        FEHA and of California public policy protecting disabled workers and workers over the age of 40.
   25

   26
   27

   28

                                                 CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 48
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 42 of 71 Page ID #:69




                5. For a permanent and mandatory injunction prohibiting Defendants, their officers,

    2   agents, employees, affiliated companies and all those working in concert with them from
    3   committing future violations of the laws and public policies described herein;
    4           6. For an award ofrestitution;
    5           7. For an order awarding Plaintiffs and Class Members compensatory damages, including,
    6   but not limited to back pay, back pay, and other compensation, according to proof at trial and
    7   interest on these amounts.
    8
                8. For award of reasonable attorneys' fees as provided by Gov't Code Section 12965 (b)
    9
        and Section 1021.5;
   10
                9.   For all costs of suit, including expert witness fees; and
   11
                10. For such other and further relief as this Court deems just and proper.
   12
                                                     JURY DEMAND
   13
   14      Plaintiffs and the Class Members they seek to represent, demand trial by jury of all claims and

   15   causes of action so triable.

   16
        DATED: February 27, 2019                                  WHITEHEAD EMPLOYMENT LAW
   17

   18                                                          By:--!'---~-----
                                                                Jacob N. Whitehead
   19                                                           Nicole Jacobsen
                                                                Attorneys for Plaintiffs
   20
                                                                SAMILLE JOHNSON,
   21                                                           MARIE C. LEACH,
                                                                DARIUS BOYD,
   22                                                           HUSSAM ALJA WAD,
                                                                and Putative Class
   23

   24

   25

   26

   27

   28
                                                CLASS ACTION COMPLAINT




                                                   EXHIBIT B
                                                    Page 49
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 43 of 71 Page ID #:70




                              11
                 EXHIBIT "A        -   DFEH RIGHT TO SUE JOHNSON




                                        EXHIBIT B
                                         Page 50
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 44 of 71 Page ID #:71




                STATE Of CALIFORNIA I Business Consumer Services and Housing Agency               GOVERNOR EDMUND G. BROWN JR
                                                                                                            DIRECTOR KEVIN KISH
                DEPARTMENT OF FAIR EMPLOYMENT                                         & HOUSING
                2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
                (800) 884-1684 I TDD (800) 700-2320
                http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov




       March 30, 2018

       Jacob N. Whitehead
       15615 Alton Pkwy.
       Irvine, California 92618

       RE:    Notice to Complainant's Attorney
              DFEH Matter Number: 201803-01762731
              Right to Sue: Johnson / Golden State FC, LLC et al.

       Dear Jacob N. Whitehead:

       Attached is a copy of your complaint of discrimination filed with the Department of Fair
       Employment and Housing (DFEH) pursuant to the California Fair Employment and
       Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
       Notice of Case Closure and Right to Sue.

       Pursuant to Government Code section 12962, DFEH will not serve these
       documents on the employer. You must serve the complaint separately, to all named
       respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
       information regarding filing a private lawsuit in the State of California. A courtesy "Notice
       _of Filing of Discrimination Complaint" is _attached for your convenience.

       Be advised that the DFEH does not review or edit the complaint form to ensure that it
       meets procedural or statutory requirements.

       _Sincerely,


       Department of Fair Employment and Housing




                                                                EXHIBIT B
                                                                 Page 51
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 45 of 71 Page ID #:72




               STATE OF CALIFORNIA I Business Consumer Services and Housing Agency               GOVERNOR EDMUND G. BROWN JR.
                                                                                                           DIRECTOR KEVIN KISH
               DEPARTMENT OF FAIR EMPLOYMENT                                         & HOUSING
               2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
               (800) 884-1684 I TDD (800) 700-2320
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov




       March 30, 2018

       RE:    Notice of Filing of Discrimination Complaint
              DFEH Matter Number: 201803-01762731
              Right to Sue: Johnson / Golden State FC, LLC et al.

       To All Respondent(s):

       Enclosed is a copy of a complaint of discrimination that has been filed with the
       Department of Fair Employment and Housing (DFEH) in accordance with Government
       Code section 12960. This constitutes service of the complaint pursuant to Government
       Co.de section 12962. The complainant has requested an authorization to file a lawsuit.
       This case is not being investigated by DFEH and is being closed immediately. A copy of
       the Notice of Case Closure and Right to Sue is enclosed for your records.

       Please refer to the attached complaint for a list of all respondent(s) and their contact
       information.

       No response to DFEH is requested or required.

       Sincerely,


       Department of Fair Employment and Housing




                                                               EXHIBIT B
                                                                Page 52
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 46 of 71 Page ID #:73




               STATE OF CALIFORNIA I Business Consumer Servjces and Housjnq Agency               GOVERNOR EDMUND G. BROWN JR.
                                                                                                           DIRECTOR KEVIN KISH
               DEPARTMENT OF FAIR EMPLOYMENT                                         & HOUSING
               2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
               (800) 884-1684 I TDD (800) 700-2320
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov




       March 30, 2018

       Samille Johnson
       13323 Purple Sage Drive
       Victorville, California 92392

       RE:    Notice of Case Closure and Right to Sue
              DFEH Matter Number: 201803-01762731
              Right to Sue: Johnson / Golden State FC, LLC et al.

       Dear Samille Johnson,

       This letter informs you that the above-referenced complaint was filed with the
       Department of Fair Employment and Housing (DFEH) has been closed effective March
       30, 2018 because an immediate Right to Sue notice was requested. DFEH will take no
       further action on the complaint.

       This letter is also your Right to Sue notice. According to Govern·ment Code section
       12965, subdivision (b), a civil action may be brought under the provisions of the Fair
       Employment and Housing Act against the person, employer, labor organization or
       employment agency named in the above-referenced complaint. The civil action must be
       filed within one year from the date of this letter.

       To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
       Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
       DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
       whichever is earlier.

       Sincerely,


       Department of Fair Employment and Housing




                                                               EXHIBIT B
                                                                Page 53
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 47 of 71 Page ID #:74




     1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                 BEFORE THE STATE OF CALIFORNIA
     2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                         Under the California Fair Employment and Housing Act
     3
                                      (Gov. Code,§ 12900 et seq.)
     4
         In the Matter of the Complaint of
     5    Samille Johnson                                            DFEH No. 201803-01762731

     6                                Complainant,
     7   vs.

     8    Golden State FC, LLC
          410 Terry Avenue North
     9    Seattle, Washington 98109
    10
                                        Respondent.
    11
    12   1. Respondent Golden State FC, LLC is an employer subject to suit under the
         California Fair Employment and Housing Act (FEHA) (Gov. Code,§ 12900 et seq.).
    13
         2. Complainant Samille Johnson, resides in the City of Victorville State of
    14   California.
    15
       3. Complainant alleges that on or about April 22, 2017, respondent took the
    16 following adverse actions:

    17   Complainant was harassed because of complainant's disability (physical or
         mental), age (40 and ove,r).
    18

    19   Complainant was discriminated against because of complainant's disability
         (physical or mental), age (40 and over) and as a result of the discrimination was
    20   terminated, denied a work environment free of discrimination and/or retaliation,
         denied reasonable accommodation for a disability.
    21
         Complainant experienced retaliation because complainant requested or used a
    22
         disability-related accommodation and as a result was terminated, denied a work
    23   environment free of discrimination and/or retaliation, denied reasonable
         accommodation for a disability.
    24

    25   Additional Complaint Details: Complainant, Samille Johnson was a 52-year-old,
         full-time non-exempt employee working as a Warehouse Packing Associate at
    26
    2711--~~~~~~~~~-=--------:---:---,-----=c==c-:--:--1~-~:-:-::--=-=--c--:-=::-=-==-c-~~~~~~~~~~--i
                                      Complaint - DFEH No. 201803-01762731
    28   Date Filed: March 30, 2018




                                                EXHIBIT B
                                                 Page 54
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 48 of 71 Page ID #:75




     1 Respondent Amazon, lnc.'s and Respondent Golden State FC, LLC's joint-venture
       fulfillment center in San Bernardino, California. Complainant was employed by
     2 Respondents from March 1, 2017 until his termination on April 22, 2017.
       Complainant was compensated at an hourly rate of $11.75. Complainant suffers
     3
       from a variety of medical disabilities, such as anxiety disorder, duodenitis, essential
     4 hypertension, a left posterior subcapsular cataract, and hyperlipidemia. Complainant
       disclosed his medical disabilities in his employment application to Respondents. On
     5 or about March 15, 2017, Complainant's immediate supervisor, Nathan Jenkins
       wrote up Complainant, stating "associate needs to speed up when scanning items."
     6 Complainant reminded Mr. Jenkins that he had various medical disabilities that

     7 prevented him from packing and scanning as fast as younger associates, but that he
       was working as hard and fast as he possibly could. Respondent was aware of
     8 Complainant's medical disabilities, as it was noted on his "Re-Train Results Form"
       issued by Mr. ~enkins. Thereafter, on April 5, 2017, Complainant was written up
     9 again for not "speeding up the process," to which Complainant informed his trainer,
       Barrazat, of his medical disabilities and that he was working as fast as he could.
    10
       Shortly thereafter, Mr. Jenkins approached Complainant and stated, "You should
    11 quit in order to be eligible for rehire," suggesting that Complainant was soon to be
       terminated. No efforts were made whatsoever to accommodate Complainant's
    12 medical disabilities, and on April 12, 2017, Complainant was written up a third time
       for "low production rates." Complainant spoke with another supervisor, Ryan, and
    13 was told "you have never hit your rates and you will be terminated on next contact."
       However, Complainant had hit required production rates multiple times and had
    14
       documented proof, according to Respondent's posted Rate Progress Sheets,
    15 displayed on a bulletin board each day for employees to view. Fearing termination,
       Complainant attempted to work faster and consequently injured his right hand and
    16 forearm as a result. Complainant was thereafter approached by Oggy, a supervisory
       assistant, who again stated that Complainant's production rates-were low.
    17 Complainant informed Oggy of his medical disabilities, including his high blood
    18 pressure, to which Oggy stated, "You should stop taking your medications and your
       rates will improve." However, Complainant's medications did not affect his work
    19 performance and Complainant informed Oggy that he could not simply stop taking
       his medications. One week later, on April 19, 2017, Complainant reported to work
    20 with a medical brace on his right hand and forearm and was approached by Ryan,
       who told Complainant that Human Resources wished to speak with him. In the
    21 meeting, Ryan acknowledged Complainant's work ethic was great, but nonetheless,

    22 Ryan terminated Complainant and he was thereafter paraded out of the building by
       Security. Without question, Complainant's termination was motivated by the fact that
    23 Complainant had various medical disabilities that Respondents refused to
       accommodate him for. Respondents Golden State FC and Amazon were fully aware ·
    24 of Complainant's medical disabilities but failed to engage in an interactive process
       with Complainant to determine reasonable accommodations that would have
    25
       assisted him in carrying out his job duties as fast as his younger counterparts.
    26
    2711--~~~~~~~~~~~~~~~_-_2-~~~~~~~~~~~~~~~~-----l
                    Complaint- DFEH No. 201803-01762731
    28   Date Filed: March 30, 2018




                                             EXHIBIT B
                                              Page 55
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 49 of 71 Page ID #:76




    1 Accordingly, Complainant has alleged and is bringing the following FEHA claims: For
      disability and age discrimination in violation of Government Code section 12940 et
    2 seq; for retaliation in violation of Government Code section 12940(h); for failure to
      accommodate in violation of Government Code section 12940(m); for failure to
    3
      engage in the interactive process in violation of Government Code Section 12940
    4 (n); and for wrongful termination in violation of the public policy of the State of
      California.
    5

    6

    7

    8

    9

   10

   11

   12

    13

    14

    15
    16
    17
    18
    19

   20

   21

   22

   23
   24

   25
   26
   2711--~~~~~~~~~~~~~~~_-_3-~~~~~~~~~~~~~~~~----,
                  Complaint- DFEH No. 201803-01762731
   28    Date Filed: March 30, 2018




                                           EXHIBIT B
                                            Page 56
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 50 of 71 Page ID #:77




    1 VERIFICATION

    2  I, Jacob N. Whitehead, am the Attorney in the above-entitled complaint. I have read
       the foregoing complaint and know the contents thereof. The matters alleged are
     3
       based on information and belief, which I believe to be true.
     4
       On March 30, 2018, I declare under penalty of perjury under the laws of the State of
   . 5 California that the foregoing is true and correct.
    6                                                                              Irvine, California
    7

    8

    9

   10

   11

   12

   13

   14

   15
   16
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27   lf--~~~~~~~~~~----,---,-----,---,-,,-,.,..,--,--4~-----,-,-,----,-.,...,--,--,---,--,---,-~~~~~~~~~---t
                                      Complaint- DFEH No. 201803-01762731
   28    Date Filed: March 30, 2018




                                                  EXHIBIT B
                                                   Page 57
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 51 of 71 Page ID #:78




                 EXHIBIT "B" - DFEH RIGHT TO SUE MARIE LEACH




                                   EXHIBIT B
                                    Page 58
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 52 of 71 Page ID #:79




              ·   STATE OF CAI IFORNIA   I Business   Consumer Services and Housing Agency            GOVERNOR EDMUND G. BROWN JR.

                  DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                        DIRECTOR KEVIN KISH

                  2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
                  (800) 884-1684 (Voice) I (800) 700-2320 (ITV) J California's Relay Service at 711
                  http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       September 27, 2018

       Jacob Whitehead
       15615 Alton Pkwy., Ste. 175
       Irvine, California 92618

       RE:    Notice to Complainant's Attorney
              DFEH Matter Number: 201809-03696827
              Right to Sue: Leach I Amazon.com, LLC et al.

       Dear Jacob Whitehead:

       Attached is a copy of your complaint of discrimination filed with the Department of Fair
       Employment and Housing (DFEH) pursuant to the California Fair Employment and
       Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
       Notice of Case Closure and Right to Sue.

       Pursuant to Government Code section 12962, DFEH will not serve these
       documents on the employer. You must serve the complaint separately, to all named
       respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
       information regarding filing a private lawsuit in the State of California. A courtesy "Notice
       of Filing of Discrimination Complaint" _is attached for your convenience.

       Be advised that the DFEH does not review or edit the complaint form to ensure that it
       meets procedural or statutory requirements.

      · Sincerely,


       Department of Fair Employment and Housing




                                                                               EXHIBIT B
                                                                                Page 59
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 53 of 71 Page ID #:80




               STAJF Of CALIFORNIA I Business   Consumer Services and Housjng Agency               GOVERNOR EDMUND G. BROWN   JR.

               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                       DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
               {800) 884-1684 (Voice) I (800) 700-2320 (TIY) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       September 27, 2018

       RE:    Notice of Filing of Discrimination Complaint
              DFEH Matter Number: 201809-03696827
              Right to Sue: Leach / Amazon.com, LLC et al.

       To All Respondent(s):

       Enclosed is a copy of a complaint of discrimination that has been filed with the
       Department of Fair Employment and Housing (DFEH) in accordance with Government
       Code section 12960. This constitutes service of the complaint pursuantto Government
       Code section 12962. The complainant has requested an authorization to file a lawsuit.
       This case is not being investigated by DFEH and is being closed immediately. A copy of
       the Notice of Case Closure and Right to Sue is enclosed for your records.

       Please refer to the attached complaint for a list of all respondent(s) and their contact
       information.

       No response to DFEH is requested or required.

       Sincerely,


       Department of Fair Employment and Housing




                                                                         EXHIBIT B
                                                                          Page 60
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 54 of 71 Page ID #:81




               STATE OF CALIFORNIA   I Business   Consumer Services and Housing Agency             GOVERNOR EDMUND G. BROWN JR.


               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                        DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
               (800) 884-1684 (Voice) I (800) 700-2320 (TTY) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov




       September 27, 2018

       Marie Leach
       119 Estrella
       Tustin, California 92780

       RE:   Notice of Case Closure and Right to Sue
             DFEH Matter Number: 201809-03696827
             Right to Sue: Leach / Amazon.com, LLC et al.

       Dear Marie Leach,

       This letter informs you that the above-referenced complaint was filed with the
       Department of Fair Employment and Housing (DFEH) has been closed effective
       September 27, 2018 because an immediate Right to Sue notice was requested. DFEH
       will take no further action on the complaint.

       This letter is also your Right to Sue notice. According to Government Code section
       12965, subdivision (b), a civil action may be brought under the provisions of the Fair
       Employment and Housing Act against the person, employer, labor organization or
       employment agency named in the above-referenced complaint. The civil action must be
       filed within one year from the date of this letter.

       To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
       Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
       DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
       whichever is earlier.

       Sincerely,


       Department of Fair Employment and Housing




                                                                           EXHIBIT B
                                                                            Page 61
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 55 of 71 Page ID #:82




     1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                  BEFORE THE STATE OF CALIFORNIA
     2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                          Under the California Fair Employment and Housing Act
     3
                                       (Gov. Code,§ 12900 et seq.)
     4
          In the Matter of the Complaint of
     5     Marie Leach                                                   DFEH No. 201809-03696827

     6                                     Complainant,
     7    VS.


     8     Amazon.com, LLC
           410 Terry Avenue North
     9     Seattle, Washington 98109-5210
    10
           Golden State FC, LLC
    11     2021 7th Avenue
           Seattle, Washington 98121
    12
                                Respondents
    13

    14
          1. Respondent Amazon.com, LLC is an employer subject to suit under the
    15    California Fair Employment and Housing Act (FEHA) (Gov. Code,§ 12900 et seq.).

    16    2. Complainant Marie Leach, resides in the City of Tustin State of California.

    17 3. Complainant alleges that on or about December 3, 2017, respondent took the
    18 following adverse actions:

    19    Complainant was discriminated against because of complainant's disability
          (physical or mental), age (40 and over) and as a result of the discrimination was
    20    terminated, denied hire or promotion; denied a work environment free of
          discrimination and/or retaliation, denied any employment benefit or privilege, denied
    21
          reasonable accommodation for a disability, denied work opportunities or
    22    assignments.

    23 Complainant experienced retaliation because complainant reported or resisted
       any form of discrimination or harassment, requested or used a disability-related
    24 accommodation and as a result was terminated, denied hire or promotion, denied a
       work environment free of discrimination and/or retaliation, denied any employment
    25
       benefit or privilege, denied reasonable accommodation for a disability.
    26
    27   lf--~~~~~~~~~--::------:---:-c---::=-=::-:-:-:-~1-----=-=-:----=--=-=-=~=-=~~~~~~~~~~---1
                                           Complaint- DFEH No. 201809-03696827
    28    Date Filed: September 27, 2018




                                                    EXHIBIT B
                                                     Page 62
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 56 of 71 Page ID #:83




    1

    2 Additional Complaint Details: Complainant, Marie C. Leach was a 68-year-old,
      full-time, non-exempt, seasonal employee working as a Warehouse Picker Associate
    3
      at Respondent Amazon, lnc.'s and Respondent Golden State FC, LLC's joint-
    4 venture fulfillment center in Irvine, California. Complainant was employed by
      Respondents from November 21, 2017 until her termination on December 1, 2017
    5 because of a work-related injury. On December 1, 2017, Complainant was working
      in a narrow aisle unloading bags of merchandise from her cart and putting them on
    6 shelves, when another associate passed by with a fully loaded cart, knocking his
    7 cart into hers. When he did so, a large heavy bag full of merchandise on the top of
      her cart, toppled down, hitting her on the head, bounced down, hitting her on her
    8 neck and shoulders. Complainant advised her supervisor of the injury and was sent
      to see a doctor. Complainant sustained a torn tendon in her right shoulder.
    9 Complainant was released by her doctor to return to work with a work restriction of
      lifting no more than 15 pounds and no overhead lifting. Respondents supervisor
   10 told her that they could not accommodate her, but offered no other alternatives.

   11 Complainant asked if she could work sorting and was declined. That same day, she
      applied for another position as a flex dispatch (traffic director in the warehouse) and
   12 was also denied the position. At no time did anyone from Amazon discuss any kind
      of reasonable accommodation, nor did they bother to engage in the interactive
   13 process. They simply denied her from returning to work. Unquestionably,
      Complainant's termination was motivated by the fact that Complainant was an older
   14
      employee (68 years old) who had suffered an injury who was now perceived as
   15 disabled, who was unable to work as fast as her younger counterparts and because
      she had requested an accommodation. Accordingly, Complainant has alleged and is
   16 bringing the following FEHA claims: For disability and age discrimination in violation
      of Government Code section 12940 et seq; for retaliation in violation of Government
   17 Code section 12940(h); for failure to accommodate in violation of Government Code
   18 section 12940(m); for failure to engage in the interactive process in violation of
      Government Code Section 12940 (n); and for wrongful termination in violation of the
   19 public policy of the State of California.

   20

   21

   22

   23

   24

   25

   26
   2711--~~~~~~~~~~~--,---,-~--=-====-~-~2---=--=--:-:--=-=---=-=--=-=-=-=-=-==--~~~~~~~~~-----,
                                         Complaint - DFEH No. 201809-03696827
   28   Date Filed: September 27, 2018




                                                   EXHIBIT B
                                                    Page 63
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 57 of 71 Page ID #:84




    1 VERIFICATION

    2 I, Jacob N. Whitehead, am the Attorney in the above-entitled complaint. I have read
      the foregoing complaint and know the contents thereof. The matters alleged are
    3
      based on information and belief, which I believe to be true.
    4
      On September 27, 2018, I declare under penalty of perjury under the laws of the State
    5 of California that the foregoing is true and correct.

    6                                                                           Irvine, CA
    7

    8

    9

   10
   11

   12
   13

   14

   15

   16
   17
   18
   19
   20
   21
   22

   23

   24
   25
   26
   2711-~~~~~~~~~----,,-~--,---,~----,,--,=-,-~-~3-~--,....,...,,..-,--,-------=--~~~~~~~~~----t
                                         Complaint - DFEH No. 201809-03696827
   28   Date Filed: September 27, 2018




                                                   EXHIBIT B
                                                    Page 64
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 58 of 71 Page ID #:85




              EXHIBIT "C" - DFEH RIGHT TO SUE DARIUS BOYD




                                   EXHIBIT B
                                    Page 65
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 59 of 71 Page ID #:86




               STATE OF CAI IFORNIA   I Business   Consumer Services and Housing Agency            GOVERNOR EDMUND G BROWN JR.

               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                       DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
               (800) 884-1684 (Voice) I (800) 700-2320 (TTY) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       October 1, 2018

       Jacob Whitehead
       15615 Alton Pkwy., Ste. 175
       Irvine, California 92618

       RE:    Notice to Complainant's Attorney
              DFEH Matter Number: 201810-03731701
              Right to Sue: Boyd / Golden State FC, LLC et al.

       Dear Jacob Whitehead:

       Attached is a copy of your complaint of discrimination filed with the Department of Fair
       Employment and Housing (DFEH) pursuant to the California Fair Employment and
       Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
       Notice of Case Closure and Right to Sue.

       Pursuant to Government Code section 12962, DFEH will not serve these
       documents on the employer. You must serve the complaint separately, to all named
       respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
       information regarding filing a private lawsuit in the State of California. A courtesy "Notice
       of Filing of Discrimination Complaint" is attached for your convenience.

       Be advised that the DFEH does not review or edit the complaint form to ensure that it
       meets procedural or statutory requirements.

       Sincerely,


       Department of Fair Employment and Housing




                                                                            EXHIBIT B
                                                                             Page 66
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 60 of 71 Page ID #:87




               STATE Of CALIFORNIA I Business   Consumer Servjces and Housing Agency               GOVERNOR EDMUND G. BROWN JR.

               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                        DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
               (800) 884-1684 (Voice) I (800) 700-2320 (TIYJ I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       October 1, 2018

       RE:    Notice of Filing of Discrimination Complaint
              DFEH Matter Number: 201810-03731701
              Right to Sue: Boyd / Golden State FC, LLC et al.

       To All Respondent(s):

       Enclosed is a copy of a complaint of discrimination that has been filed with the
       Department of Fair Employment and Housing (DFEH) in accordance with Government
       Code section 12960. This constitutes service of the complaint pursuant to Government
       Code section 12962. The complainant has requested an authorization to file a lawsuit.
       This case is not being investigated by DFEH and is being closed immediately. A copy of
       the Notice of Case Closure and Right to Sue is enclosed for your records.

       Please refer to the attached complaint for a list of all respondent(s) and their contact
       information.

       No response to DFEH is requested or required.

       Sincerely,


       Department of Fair Employment and Housing




                                                                         EXHIBIT B
                                                                          Page 67
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 61 of 71 Page ID #:88




               STATE OF CALIFORNIA I Business Consumer Services and Housing Agency                 GOVcRNOR EDMUND G. BROWN   JR.

               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                       DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
               (800) 884-1684 (Voice) I (800) 700-2320 (ITV) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       October 1, 2018

       Darius Boyd
       2716 Blue Springs Drive 308
       Corona, California 92883

       RE:    Notice of Case Closure and Right to Sue
              DFEH Matter Number: 201810-03731701
              Right to Sue: Boyd / Golden State FG, LLC et al.

       Dear Darius Boyd,

       This letter informs you that the above-referenced complaint was filed with the
       Department of Fair Employment and Housing (DFEH) has been closed effective
       October 1, 2018 because an immediate Right to Sue notice was requested. DFEH will
       take no further action on the complaint.

       This letter is also your Right to Sue notice. According to Government Code section
       12965, subdivision (b), a civil action may be brought under the provisions of the Fair
       Employment and Housing Act against the person, employer, labor organization or
       employment agency named in the above-referenced complaint. The civil action must be
       filed within one year from the date of this letter.

       To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
       Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
       DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
       whichever is earlier.

       Sincerely,


       Department of Fair Employment and Housing




                                                                       EXHIBIT B
                                                                        Page 68
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 62 of 71 Page ID #:89




     1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                 BEFORE THE STATE OF CALIFORNIA
     2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                         Under the California Fair Employment and Housing Act
     3
                                      (Gov. Code,§ 12900 et seq.}
    4
         In the Matter of the Complaint of
     5    Darius Boyd                                                DFEH No. 201810-03731701

     6                                 Complainant,
     7   vs.

     8    Golden State FC, LLC
          2021 7th Avenue
     9    Seattle, Washington 98121
   10
          Amazon.com LLC
   11     410 Terry Avenue North
          Seattle, Washington 98109-5210
   12
                                Respondents
    13

    14
         1. Respondent Golden State FC, LLC is an employer subject to suit under the
    15   California Fair Employment and Housing Act (FEHA) (Gov. Code,§ 12900 et seq.).

    16   2. Complainant Darius Boyd, resides in the City of Corona State of California.

    17 3. Complainant alleges that on or about August 29, 2018, respondent took the
    18 following adverse actions:

    19   Complainant was discriminated against because of complainant's disability
         (physical or mental) and as a result of the discrimination was terminated, deni.ed a
   20    work environment free of discrimination and/or retaliation, denied any employment
         benefit or privilege, denied reasonable accommodation for a disability.
   21

   22    Complainant experienced retaliation because complainant requested or used a
         disability-related accommodation and as a result was terminated, denied any
   23    employment benefit or privilege, denied reasonable accommodation for a disability.

   24
         Additional Complaint Details: Complainant Darius Boyd, was a twenty-year-old,
   25
         full-time, non-exempt, employee working as a Warehouse Associate at Respondent
   26
   2711--.:...._~~~~~~~~~------,---,-~--,,----,-,--~1-~--,--,,--,----=-=-::-:-==-=-c-~~~~~~~~~~---t
                                       Complaint- DFEH No. 201810-03731701
   28
         Date Filed: October 1, 2018




                                                 EXHIBIT B
                                                  Page 69
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 63 of 71 Page ID #:90




      1 Amazon, lnc.'s and Respondent Golden State FC, LLC's joint-venture fulfillment
        center located at 5250 Goodman Road, Eastvale, California 91752 in the County of
     2 Riverside. Complaint was employed from May 3, 2018 to August 29, 2018 when he
        was terminated because of a work-related injury. On July 14, Complainant injured
      3
    ·   his back lifting heavy boxes. Because he was not able to obtain an appointment to
     4 see a doctor until October 15, 2018, Defendants only allow him to sit in their medical
        facility for two weeks stretching and icing his back. After two weeks Respondents
      5 told him that he had to be able to return to his normal work duties without any more
        icing and stretching. Respondents advised him that he must return to work
      6 regardless of his pain and work-related injury. Complainant returned to worked to the
      7 best of his ability, but the pain was so severe that there were days when he could
        only work a half day and on other days he had to miss work entirely because of the
      8 pain. He missed about five days of work due to the pain in his back, neck and
        shoulders. During all of this time, he was trying to work through the pain without
      9 being able to be seen and treated by a medical doctor. On August 29, 2018
        Respondents terminated him and said that his unpaid time off was in the negative
   10
        and that he had taken too many days off. Because Complainant was injured, he
   11 was clearly perceived as disabled. Rather than engage in the interactive process to
        determine a reasonable accommodation, including time off or necessary continued
   12 icing and rest to allow him to manage his pain WHILE waiting for his October 15,
        2018 medical appointment, they simply terminated him. Due to the foregoing
   13 actions of Respondents, Complainant brings the following FEHA claims: For
        disability discrimination in violation of Government Code section 12940 et seq; for
   14
        retaliation in violation of Government Code section 12940(h); for failure to
   15 accommodate in violation of Government Code section 12940(m); for failure to
        engage in the interactive process in violation of Government Code Section 12940
   16 (n); and for wrongful termination in violation of the public policy of the State of
        California.
   17

    18

    19

   20

   21

   22

   23

   24

   25

   26
   27    11--~~~~~~~~~----c-~--,---,----,---=--=~~-~2-----=-.,---,--,:--:--:---=-=-:=-=-:-=-=-:--~~~~~~~~~-----;
                                        Complaint- DFEH No. 201810-03731701
   28     Date Filed: October 1, 2018




                                                   EXHIBIT B
                                                    Page 70
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 64 of 71 Page ID #:91




     1 VERIFICATION

     2   I, Jacob N. Whitehead, am the Attorney in the above-entitled complaint. I have read
         the foregoing complaint and know the contents thereof. The matters alleged are
     3
         based on information and belief, which I believe to be true.
     4
         On October 1, 2018, I declare under penalty of perjury under the laws of the State of
     5   California that the foregoing is true and correct.

     6                                                                             Irvine, CA
     7

     8

     9

    10

    11

    12

    13
    14

    15
    16
    17

    18

    19
   20

   21

   22

   23
   24
   25
   26
   2711-~~~~~~~~~~~~~~~---3_-~~~~~~~~~~~~~~~~----4
                  Complaint- DFEH No. 201810-03731701
   28
         Date Filed: October 1, 2018




                                             EXHIBIT B
                                              Page 71
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 65 of 71 Page ID #:92




              EXHIBIT 11 D" - DFEH RIGHT TO SUE HUSSAM ALJAWAD




                                   EXHIBIT B
                                    Page 72
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 66 of 71 Page ID #:93




               STATE Of CALIFORNIA I Busfness Consumer Services and Housing Agency                 GOV,RNOR EDMUND G. BROWN JR.

               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                        DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
               {800) 884-1684 (Voice) I (800) 700-2320 (TIY) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       October 2, 2018

       Jacob Whitehead
       15615 Alton Pkwy., Ste. 175
       Irvine, California 92618

       RE:    Notice to Complainant's Attorney
              DFEH Matter Number: 201810-03757703
              Right to Sue: Aljawad / Golden State FC, LLC et al.

       Dear Jacob Whitehead:

       Attached is a copy of your complaint of discrimination filed with the Department of Fair
       Employment and Housing (DFEH) pursuant to the California Fair Employment and
       Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
       Notice of Case Closure and Right to Sue.

       Pursuant to Government Code section 12962, DFEH will not serve these
       documents on the employer. You must serve the complaint separately, to all named
       respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
       information regarding filing a private lawsuit in the State of California. A courtesy "Notice
       of Filing of Discrimination Complaint" is attached for your convenience.

       Be advised that the DFEH does not review or edit the complaint form to ensure that it
       meets procedural or statutory requirements.

       Sincerely,


       Department of Fair Employment and Housing




                                                                       EXHIBIT B
                                                                        Page 73
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 67 of 71 Page ID #:94




               STATE OF CALIFORNIA   I Business   Consumer Services and Housing Agency             GOVERNOR EDMUND G. BROWN JR.


               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                        DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
               (800) 884-1684 (Voice) I (800) 700-2320 (ITV) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       October 2, 2018

       RE:    Notice of Filing of Discrimination Complaint
              DFEH Matter Number: 201810-03757703
              Right to Sue: Aljawad / Golden State FC, LLC et al.

       To All Respondent(s):

       Enclosed is a copy of a complaint of discrimination that has been filed with the
       Department of Fair Employment and Housing (DFEH) in accordance with Government
       Code section 12960. This constitutes service of the complaint pursuant to Government
       Code section 12962. The complainant has requested an authorization to file a lawsuit.
       This case is not being investigated by DFEH and is being closed immediately. A copy of
       the Notice of Case Closure and Right to Sue is enclosed for your records.

       Please refer to the attached complaint for a list of all respondent(s) and their contact
       information.

       No response to DFEH is requested or required.

       Sincerely,


       Department of Fair Employment and Housing




                                                                           EXHIBIT B
                                                                            Page 74
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 68 of 71 Page ID #:95




               STATE OF CALIFORNIA   I Business   Consumer Services and Housing Agency             GOVERNOR EDMUND G. BROWN JR.


               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                        DIRECTOR KEVIN KISH

               2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
               (800) 884-1684 (Voice) I (800) 700-2320 (TIY) I California's Relay Service at 711
               http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



       October 2, 2018

       Hussam Aljawad
       28661 Springfield Drive
       Laguna Niguel, California 92677

       RE:    Notice of Case Closure and Right to Sue
              DFEH Matter Number: 201810-03757703
              Right to Sue: Aljawad / Golden State FC, LLC et al.

       Dear Hussam Aljawad,

       This letter informs you that the above-referenced complaint was filed with the
       Department of Fair Employment and Housing (DFEH) has been closed effective
       October 2, 2018 because an immediate Right to Sue notice was requested. DFEH will
       take no further action on the complaint.

       This letter is also your Right to Sue notice. According to Government Code section
       12965, subdivision (b), a civil action may be brought under the provisions of the Fair
       Employment and Housing Act against the person, employer, labor organization or
       employment agency named in the above-referenced complaint. The civil action must be
       filed within one year from the date of this letter.

       To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
       Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
       DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
       whichever is earlier.

       Sincerely,


       Department of Fair Employment and Housing




                                                                           EXHIBIT B
                                                                            Page 75
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 69 of 71 Page ID #:96




    1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                 BEFORE THE STATE OF CALIFORNIA
    2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                         Under the California Fair Employment and Housing Act
    3
                                      (Gov. Code,§ 12900 et seq.)
    4
        In the Matter of the Complaint of
    5    Hussam Aljawad                                          DFEH No. 201810-03757703
    6                                 Complainant,
    7 vs.

    8    Golden State FC, LLC
         2021 7th Avenue
    9    Seattle, Washington 98121
   10
         Amazon.com, LLC
   11    410 Terry Avenue North
         Seattle, Washington 98109-5210
   12
                               Respondents
   13

   14
      1. Respondent Golden State FC, LLC is an employer subject to suit under the
   15 California Fair Employment and Housing Act (FEHA) (Gov. Code,§ 12900 et seq.).

   16 2. Complainant Hussam Aljawad, resides in the City of Laguna Niguel State of
      California.
   17

   18 3. Complainant alleges that on or about October 5, 2017, respondent took the
      following adverse actions:
   19
      Complainant was discriminated against because of complainant's disability
   20 (physical or mental), age (40 and over), other and as a result of the discrimination
      was terminated, forced to quit, denied any employment benefit or privilege, denied
   21
      reasonable accommodation for a disability.
   22
        Complainant experienced retaliation because complainant requested or used a
   23   disability-related accommodation and as a result was terminated, forced to quit,
        denied a work environment free of discrimination and/or retaliation, denied any
   24   employment benefit or privilege, denied reasonable accommodation for a disability.
   25

   26
   2711--~~~~~~~~~~~~~~~-_1-~~~~~~~~~~~~~~~~--i
                 Complaint- DFEH No. 201810-03757703
   28   Date Filed: October 2, 2018




                                              EXHIBIT B
                                               Page 76
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 70 of 71 Page ID #:97




     1 Additional Complaint Details: Complainant Hussam Aljawad was a fifty-four (54)
       year-old, full-time, non-exempt, employee working as a Warehouse Associate at
     2 Respondent Amazon, lnc.'s and Respondent Golden State FC, LLC's joint-venture
       fulfillment/sortation center located at 17871 Von Karman Avenue, Irvine, California
     3
       92614. Complainant was employed from September 29, 2017 to October 5, 2017 as
     4 a sorter, sorting packages to make sure they were routed to their proper destination.
       Every day, there were about 60 diesel trucks in the warehouse starting and running
     5 their engines every morning. The diesel trucks in the warehouse filled the air inside
       the warehouse with thick, toxic fumes and diesel exhaust particles which
     6 Complainant was inhaling, making him sick. Because of the noxious, concentrated

     7 diesel fumes and exhaust being expelled within the confines of the warehouse,
       Complainant experienced difficulty breathing as he was ingesting black diesel
     8 particles which burned his throat and gave him severe headaches. Each day black
       diesel particles accumulated and blackened the inside of his nostrils and black diesel
     9 soot and ash were all over his face and his clothing. Early in the morning of October
       5, 2017, Complainant told his manager Alexus Curtis that he was having extreme
    1O difficulty breathing and that was sick every day because of the diesel fumes and
    11 exhaust from the trucks in the warehouse. His manager instructed Complainant to
       go and speak with the Human Resources ("HR") representative on duty.
    12 Complainant went to HR and speaking with Cindy Quach complained about how the
       diesel fumes and exhaust in the warehouse was making him sick. Ms. Quach
    13 warned Complainant that if he could not tolerate the working conditions and began
       to call in sick because of the air conditions in the warehouse, he would accumulate
    14
       points and would be fired, whereupon Ms. Quach gave him a form and insisted that
    15 he sign it. It was a resignation form. The next day Complainant again contacted HR
       who provided him with workers compensation claim forms. Even though he
    16 complained about his inability to breath due to the conditions in the warehouse that
       were making him sick, at no time did a supervisor, a manager or anyone in HR
    17 discuss any kind of reasonable accommodation such as a transfer to another
       department or location that might alleviate his condition. Instead, Complainant was
    18
       forced to resign with no attempt by Respondents whatsoever to engage him in the
    19 interactive process. Due to the foregoing actions of Respondents, Complainant
       brings the following FEHA claims: For age and disability discrimination in violation of
    20 Government Code section 12940 et seq; for retaliation in violation of Government
       Code section 12940(h); for failure to accommodate in violation of Government Code
    21 section 12940(m); for failure to engage in the interactive process in violation of

    22 Government Code Section 12940 (n); and for wrongful constructive termination in
       violation of the public policy of the State of California.
    23

    24

    25

    26
    27   H--~~~~~~~~~--::-~...,......,---,--=-::=:-:~-2~-----=-::-:-::---:--=--=-====-=:---~~~~~~~~~---;
                                        Complaint- DFEH No. 201810-03757703
    28    Date Filed: October 2, 2018




                                                 EXHIBIT B
                                                  Page 77
Case 8:19-cv-00711-DOC-KES Document 1-4 Filed 04/15/19 Page 71 of 71 Page ID #:98




     1 VERIFICATION

     2 I, Jacob N. Whitehead, am the Attorney in the above-entitled complaint. I have read
       the foregoing complaint and know the contents thereof. The matters alleged are
     3
       based on information and belief, which I believe to be true.
     4
       On October 2, 2018, I declare under penalty of perjury under the laws of the State of
     5 California that the foregoing is true and correct.

     6                                                                           Irvine, CA
     7

     8

     9

    10

    11

    12

    13
    14

    15
    16
    17

    18

    19
    20

    21

    22

    23
    24
    25
    26
    2711-~~~~~~~~~~~---,---,~----,----=-~-~3------~~~--~~~~~~~~~~----l
                                       Complaint- DFEH No. 201810-03757703
    28   Date Filed: October 2, 2018




                                                EXHIBIT B
                                                 Page 78
